         Case 8-21-71095-ast          Doc 17       Filed 06/15/21         Entered 06/15/21 08:34:22




Thomas R. Califano                                                     Jackson T. Garvey
William E. Curtin                                                      SIDLEY AUSTIN LLP
Shafaq Hasan                                                           One South Dearborn
SIDLEY AUSTIN LLP                                                      Chicago, IL 60603
787 Seventh Avenue                                                     Tel: (312) 853-7000
New York, New York 10019                                               Fax: (212) 853-7036
Tel: (212) 839-5300                                                    Email: jgarvey@sidley.com
Fax: (212) 839-5599
Email: tom.califano@sidley.com
       wcurtin@sidley.com
       shafaq.hasan@sidley.com

Proposed Counsel to the Debtor and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


    In re:                                                         Chapter 11

    AMSTERDAM HOUSE CONTINUING CARE                                Case No. 21-_____ (___)
    RETIREMENT COMMUNITY, INC., 1

                            Debtor.


             DISCLOSURE STATEMENT FOR DEBTOR’S PLAN OF
    REORGANIZATION PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE



    Dated: June 14, 2021


                 THIS IS NOT A SOLICITATION OF ACCEPTANCE OR
                 REJECTION OF THE PLAN. ACCEPTANCES OR
                 REJECTIONS MAY NOT BE SOLICITED UNTIL A
                 DISCLOSURE STATEMENT HAS BEEN APPROVED BY
                 THE COURT. THIS DISCLOSURE STATEMENT IS BEING
                 SUBMITTED FOR APPROVAL BUT HAS NOT BEEN
                 APPROVED BY THE COURT.




1
 The last four digits of the Debtor’s federal tax identification number are 1764. The Debtor’s mailing address is 300
East Overlook, Port Washington, New York 11050.
         Case 8-21-71095-ast             Doc 17       Filed 06/15/21        Entered 06/15/21 08:34:22




                         IMPORTANT INFORMATION FOR YOU TO READ

        Amsterdam House Continuing Care Retirement Community, Inc. d/b/a The
Amsterdam at Harborside (the “Debtor” or “Reorganized Debtor”) is providing you with
the information in this Disclosure Statement for Debtor’s Plan of Reorganization Pursuant to
Chapter 11 of the Bankruptcy Code (as may be amended, modified, altered, revised or
supplemented from time to time, the “Disclosure Statement”) because you are a creditor
entitled to vote on the Debtor’s Plan of Reorganization Pursuant to Chapter 11 of the
Bankruptcy Code (as may be amended, modified, altered, revised or supplemented from time
to time, the “Plan”) or are otherwise a party in interest in the Debtor’s chapter 11 case (the
“Chapter 11 Case”). Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Plan. Nothing in this Disclosure Statement may be relied upon or
used by any Person for any other purpose. The Debtor is soliciting your vote to approve the
Plan.

       The consummation and effectiveness of the Plan are subject to certain material
conditions precedent described herein and set forth in Section 8 of the Plan. There is no
assurance that the United States Bankruptcy Court for the Eastern District of New York (the
“Court”) will confirm the Plan or, if the Court does confirm the Plan, that the conditions
necessary for the Plan to become effective will be satisfied or otherwise waived.

       The Debtor is filing this Disclosure Statement and the accompanying Plan on the same
day that it commences this Chapter 11 Case and will seek a scheduling order to set a hearing
on the 1) approval of this Disclosure Statement and 2) proposed solicitation procedures with
regard to the Plan.

       The Board of Directors of the Debtor and the Debtor’s sole corporate member
approved the transactions contemplated by the Plan and described in this Disclosure
Statement. The Debtor believes that the compromises contemplated under the Plan are fair
and equitable, maximize the value of the Estate 2 and provide the best recovery to Holders of
Claims. The Debtor, therefore, strongly recommends that all Holders of Claims whose votes
are being solicited submit votes to accept the Plan by returning their Ballots so as to be
actually received by the Voting Agent no later than [●] at 5:00 p.m. (prevailing Eastern Time)
pursuant to the instructions provided herein and on the Ballots. Pursuant to the Plan
Support Agreement, the Plan is currently supported by Holders of approximately seventy-
three percent (73%) of the Bond Claims.
              THE DEADLINE TO VOTE ON THE PLAN IS [●], 2021 AT 5:00 P.M.
                           (PREVAILING EASTERN TIME).

                FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE
                ACTUALLY RECEIVED BY THE VOTING AGENT BEFORE THE
                     VOTING DEADLINE IN ACCORDANCE WITH THE
                          INSTRUCTIONS PROVIDED HEREIN



2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.
    Case 8-21-71095-ast   Doc 17    Filed 06/15/21   Entered 06/15/21 08:34:22




                                   DISCLAIMER

     IF YOU ARE ENTITLED TO VOTE TO APPROVE THE PLAN, YOU ARE
RECEIVING A BALLOT WITH YOUR NOTICE OF THIS DISCLOSURE STATEMENT.
THE DEBTOR URGES YOU TO VOTE TO ACCEPT THE PLAN.

     EACH HOLDER OF A CLAIM AGAINST THE DEBTOR ENTITLED TO VOTE
TO ACCEPT OR REJECT THE PLAN SHOULD READ THIS DISCLOSURE
STATEMENT AND THE PLAN IN THEIR ENTIRETY BEFORE VOTING. NO
SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN MAY BE MADE
EXCEPT PURSUANT TO THIS DISCLOSURE STATEMENT AND BANKRUPTCY
CODE SECTION 1125. NO HOLDER OF A CLAIM SHOULD RELY ON ANY
INFORMATION RELATING TO THE DEBTOR, THEIR PROPERTY OR THE PLAN
OTHER THAN THAT CONTAINED IN THIS DISCLOSURE STATEMENT AND THE
ATTACHED EXHIBITS.

     THIS DISCLOSURE STATEMENT CONTAINS A SUMMARY OF CERTAIN
PROVISIONS OF THE PLAN. ALTHOUGH THE DEBTOR BELIEVES AND HAS
MADE EVERY EFFORT TO ENSURE THAT THIS SUMMARY PROVIDES
ADEQUATE INFORMATION WITH RESPECT TO THE PLAN, IT DOES NOT
PURPORT TO BE COMPLETE AND IS QUALIFIED TO THE EXTENT IT DOES NOT
SET FORTH THE ENTIRE TEXT OF THE PLAN. IF THERE IS ANY INCONSISTENCY
BETWEEN THE PLAN AND THE SUMMARY OF THE PLAN CONTAINED IN THIS
DISCLOSURE STATEMENT, THE PLAN SHALL CONTROL. ACCORDINGLY, EACH
HOLDER OF A CLAIM SHOULD REVIEW THE PLAN IN ITS ENTIRETY.

      THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH BANKRUPTCY CODE SECTION 1125 AND BANKRUPTCY RULE 3016 (BUT
HAS NOT BEEN APPROVED BY THE COURT AS COMPLYING WITH SECTION 1125
OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3016) AND NOT IN
ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAW OR OTHER
APPLICABLE NON-BANKRUPTCY LAW. PERSONS OR ENTITIES TRADING IN OR
OTHERWISE PURCHASING, SELLING OR TRANSFERRING CLAIMS AGAINST
THE DEBTOR SHOULD EVALUATE THIS DISCLOSURE STATEMENT AND THE
PLAN IN LIGHT OF THE PURPOSE FOR WHICH IT WAS PREPARED. THIS
DISCLOSURE STATEMENT SHALL NOT BE CONSTRUED TO BE ADVICE ON THE
TAX, SECURITIES OR OTHER LEGAL EFFECTS OF THE REORGANIZATION OF
THE DEBTOR AS TO HOLDERS OF CLAIMS AGAINST THE DEBTOR.

     IRS CIRCULAR 230 NOTICE: TO ENSURE COMPLIANCE WITH IRS
CIRCULAR 230, HOLDERS OF CLAIMS ARE HEREBY NOTIFIED THAT: (A) ANY
DISCUSSION OF U.S. FEDERAL TAX ISSUES CONTAINED OR REFERRED TO IN
THIS DISCLOSURE STATEMENT IS NOT INTENDED OR WRITTEN TO BE USED,
AND CANNOT BE USED, BY HOLDERS OF CLAIMS FOR THE PURPOSE OF
AVOIDING PENALTIES THAT MAY BE IMPOSED ON THEM UNDER THE
INTERNAL REVENUE CODE; (B) SUCH DISCUSSION IS WRITTEN IN
CONNECTION WITH THE PROMOTION OR MARKETING BY THE DEBTOR OF
THE TRANSACTIONS OR MATTERS ADDRESSED HEREIN; AND (C) HOLDERS OF
    Case 8-21-71095-ast   Doc 17   Filed 06/15/21   Entered 06/15/21 08:34:22




CLAIMS SHOULD SEEK ADVICE BASED ON THEIR                            PARTICULAR
CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.

     THIS DISCLOSURE STATEMENT WAS NOT FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR ANY STATE AUTHORITY AND NEITHER THE
SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE AUTHORITY HAS
PASSED UPON THE ACCURACY OR ADEQUACY OF THIS DISCLOSURE
STATEMENT OR UPON THE MERITS OF THE PLAN. NEITHER THIS DISCLOSURE
STATEMENT NOR THE SOLICITATION OF VOTES TO ACCEPT OR REJECT THE
PLAN CONSTITUTES AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER
TO BUY SECURITIES IN ANY STATE OR JURISDICTION IN WHICH SUCH OFFER
OR SOLICITATION IS NOT AUTHORIZED.

     THIS DISCLOSURE STATEMENT MAY CONTAIN “FORWARD LOOKING
STATEMENTS” WITHIN THE MEANING OF THE PRIVATE SECURITIES
LITIGATION REFORM ACT OF 1995. SUCH STATEMENTS CONSIST OF ANY
STATEMENT OTHER THAN A RECITATION OF HISTORICAL FACT AND CAN BE
IDENTIFIED BY THE USE OF FORWARD LOOKING TERMINOLOGY SUCH AS
“MAY,” “EXPECT,” “ANTICIPATE,” “ESTIMATE” OR “CONTINUE” OR THE
NEGATIVE THEREOF OR OTHER VARIATIONS THEREON OR COMPARABLE
TERMINOLOGY. THE READER IS CAUTIONED THAT ALL FORWARD LOOKING
STATEMENTS ARE NECESSARILY SPECULATIVE AND THERE ARE CERTAIN
RISKS AND UNCERTAINTIES THAT COULD CAUSE ACTUAL EVENTS OR
RESULTS TO DIFFER MATERIALLY FROM THOSE REFERRED TO IN SUCH
FORWARD LOOKING STATEMENTS.

    ALL OF THE PROJECTED RECOVERIES TO CREDITORS ARE BASED UPON
THE ANALYSIS PERFORMED BY THE DEBTOR AND ITS PROFESSIONALS.
ALTHOUGH THE DEBTOR HAS MADE EVERY EFFORT TO VERIFY THE
ACCURACY OF THE INFORMATION PRESENTED HEREIN AND IN THE EXHIBITS
ATTACHED HERETO, THE DEBTOR CANNOT MAKE ANY REPRESENTATIONS OR
WARRANTIES REGARDING THE ACCURACY OF THE INFORMATION.

     THE DEBTOR CANNOT ASSURE YOU THAT THE DISCLOSURE
STATEMENT, INCLUDING ANY EXHIBITS THERETO, THAT IS ULTIMATELY
APPROVED BY THE COURT IN THE CHAPTER 11 CASE (I) WILL CONTAIN ANY
OF THE TERMS DESCRIBED IN THIS DISCLOSURE STATEMENT; OR (II) WILL
NOT CONTAIN DIFFERENT, ADDITIONAL OR MATERIAL TERMS THAT DO NOT
APPEAR IN THIS DISCLOSURE STATEMENT. THE DEBTOR URGES EACH
HOLDER OF A CLAIM TO (I) READ AND CAREFULLY CONSIDER THIS ENTIRE
DISCLOSURE STATEMENT (INCLUDING THE PLAN AND THE MATTERS
DESCRIBED AS “RISK FACTORS” BELOW); AND (II) TO CONSULT WITH ITS OWN
ADVISORS WITH RESPECT TO REVIEWING THIS DISCLOSURE STATEMENT,
THE PLAN AND EACH OF THE PROPOSED TRANSACTIONS CONTEMPLATED
THEREBY PRIOR TO DECIDING WHETHER TO ACCEPT OR REJECT THE PLAN.
YOU SHOULD NOT RELY ON THIS DISCLOSURE STATEMENT FOR ANY PURPOSE
OTHER THAN TO DETERMINE WHETHER TO ACCEPT OR REJECT THE PLAN.
    Case 8-21-71095-ast   Doc 17   Filed 06/15/21   Entered 06/15/21 08:34:22




     NO INDEPENDENT AUDITOR OR ACCOUNTANT HAS REVIEWED THE
LIQUIDATION ANALYSIS DESCRIBED HEREIN.      THE DEBTOR HAS NOT
AUTHORIZED ANY PERSON TO GIVE ANY INFORMATION OR ADVICE, OR TO
MAKE ANY REPRESENTATION IN CONNECTION WITH THE PLAN OR THIS
DISCLOSURE STATEMENT.      THIS DISCLOSURE STATEMENT DOES NOT
CONSTITUTE, AND MAY NOT BE CONSTRUED AS, AN ADMISSION OF FACT,
LIABILITY, STIPULATION OR WAIVER.     THE DEBTOR MAY SEEK TO
INVESTIGATE, FILE, AND PROSECUTE ANY CLAIMS AND CAUSES OF ACTION
AND MAY OBJECT TO CLAIMS AFTER THE CONFIRMATION OR EFFECTIVE
DATE OF THE PLAN IRRESPECTIVE OF WHETHER THIS DISCLOSURE
STATEMENT IDENTIFIED ANY SUCH CLAIMS OR OBJECTIONS TO SUCH
CLAIMS. HOLDERS OF CLAIMS SHOULD NOT CONSTRUE THE CONTENTS OF
THIS DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL, BUSINESS,
FINANCIAL, SECURITIES OR TAX ADVICE AND SHOULD CONSULT THEIR OWN
ADVISORS BEFORE VOTING ON THE PLAN.

     THE DEBTOR RECOMMENDS THAT CREDITORS SUPPORT AND VOTE TO
ACCEPT THE PLAN. IT IS THE OPINION OF THE DEBTOR THAT THE
TREATMENT OF CREDITORS UNDER THE PLAN CONTEMPLATES A GREATER
RECOVERY THAN THAT WHICH IS LIKELY TO BE ACHIEVED UNDER OTHER
ALTERNATIVES FOR THE REORGANIZATION OR LIQUIDATION OF THE
DEBTOR. ACCORDINGLY, THE DEBTOR BELIEVES THAT CONFIRMATION OF
THE PLAN IS IN THE BEST INTERESTS OF CREDITORS.
       Case 8-21-71095-ast                 Doc 17          Filed 06/15/21              Entered 06/15/21 08:34:22




                                               TABLE OF CONTENTS


I.      EXECUTIVE SUMMARY ............................................................................................... 1
        A.       Introduction. ......................................................................................................... 1
        B.       Overview of the Debtor’s Recent Financial Challenges. .................................. 2
        C.       Proposed Refinancing Transaction. ................................................................... 3
        D.       Purpose of the Disclosure Statement. ................................................................. 5
        E.       The Solicitation Package. .................................................................................... 6
        F.       The Plan. ............................................................................................................... 6
II.     BACKGROUND INFORMATION ................................................................................ 11
        A.       Overview of the Debtor’s Business. .................................................................. 11
        B.       Residency and Admission Agreements and Fees. ........................................... 12
        C.       Facility Description. ........................................................................................... 14
        D.       Organizational Structure of the Debtor. .......................................................... 16
        E.       The Debtor’s Prepetition Capital Structure. ................................................... 17
III.    THE CHAPTER 11 PLAN .............................................................................................. 19
        A.       Treatment of Claims and Interests Under the Plan. ....................................... 19
        B.       Cramdown. ......................................................................................................... 23
        C.       Means for Implementation of the Plan. ........................................................... 23
        D.       Assumption of Executory Contracts and Unexpired Leases.......................... 31
        E.       Conditions Precedent to Confirmation and the Effective Date. .................... 33
        F.       Effect of Confirmation....................................................................................... 34
        G.       Modification, Revocation or Withdrawal of the Plan..................................... 41
        H.       Retention of Jurisdiction. .................................................................................. 42
        I.       Miscellaneous Provisions. .................................................................................. 43
IV.     RISK FACTORS IN CONNECTION WITH THE PLAN.............................................. 46
        A.       Bankruptcy Considerations. ............................................................................. 47
        B.       Risks Related to the Debtor’s Business and Industry..................................... 47
        C.       Additional Factors ............................................................................................. 52
V.      PLAN CONFIRMATION AND CONSUMMATION.................................................... 53
        A.       The Confirmation Hearing................................................................................ 53
        B.       Plan Confirmation Requirements Under the Bankruptcy Code. .................. 54
        Case 8-21-71095-ast                   Doc 17           Filed 06/15/21              Entered 06/15/21 08:34:22




VI.      ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE
         PLAN ............................................................................................................................... 57
         A.         Chapter 7 Liquidation. ...................................................................................... 57
         B.         Alternative Plan Pursuant to Chapter 11 of the Bankruptcy
                    Code. .................................................................................................................... 57
VII.     CERTAIN FEDERAL TAX MATTERS RELATING TO THE PLAN ......................... 58
         A.         Introduction ........................................................................................................ 58
         B.         U.S. Federal Income Tax Consequences to the Debtor. .................................. 59
         C.         U.S. Federal Income Tax Consequences to Holders of Claims. ..................... 60
         D.         U.S. Tax Consequences of Ownership of the Series 2021 Bonds ................... 61
         E.         Information Reporting and Backup Withholding .......................................... 61
VIII.    RECOMMENDATION AND CONCLUSION ............................................................... 62
     Case 8-21-71095-ast     Doc 17   Filed 06/15/21      Entered 06/15/21 08:34:22




                                      EXHIBITS

Exhibit A   Debtor’s Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code,
            dated June 14, 2021

Exhibit B   Plan Support Agreement, dated June 14, 2021

Exhibit C   2021 Bond Documents

Exhibit D   Financial Projections

Exhibit E   Liquidation Analysis

Exhibit F   Form of Opinion of Bond Counsel
      Case 8-21-71095-ast        Doc 17     Filed 06/15/21     Entered 06/15/21 08:34:22




I.     EXECUTIVE SUMMARY

        This Executive Summary is only a general overview of the Disclosure Statement and the
material terms of, and transactions proposed by, the Plan. This Executive Summary is qualified
in its entirety by the more detailed discussions herein and the exhibits attached hereto, including
the Plan. The Debtor urges all parties to read this Executive Summary in conjunction with the
Disclosure Statement and the Plan. A copy of the Plan is attached hereto as Exhibit A.

       A.      Introduction.

        Incorporated in 2004, the Debtor is a New York not-for-profit corporation that has built a
best-in-class senior living community in Port Washington, New York, dedicated to giving its
residents an enriching lifestyle. In particular, the Debtor operates a continuing care retirement
community (“CCRC”) licensed under Article 46 of the New York Public Health Law that offers
its senior residents a continuum of care in a campus-style setting, providing living
accommodations and related health care and support services to a target market of seniors aged
sixty-two (62) and older. The Debtor’s sole corporate member is Amsterdam Continuing Care
Health System, Inc. (“ACCHS” or the “Member”), which is also a New York not-for-profit
corporation.

         As will be discussed in greater detail herein, the Debtor has experienced increasing
financial distress from slowed new occupancies and resulting cash flow shortfalls, causing it to
fail to comply with a statutory and contractual obligation to pay entrance fee refunds. This problem
was greatly exacerbated by the impact of the COVID-19 pandemic. The Debtor believes that the
Plan, which is the result of extensive, arm’s-length negotiations among (i) the Debtor, (ii) the
Member, (iii) UMB Bank, N.A., as both the 2014 Bond Trustee (as defined in the Plan) and the
successor bond trustee and successor master trustee (in either capacity, as applicable, the
“Trustee”), and (iv) the Holders of approximately seventy-three (73%) of the Bond Claims (the
“Consenting Holders”), provides the Debtor with a long-term resolution of its financial issues,
compliance with all applicable New York State law and regulations, ability to fulfill its charitable
mission and wherewithal to honor its commitments to its residents. In particular, the Debtor, the
Member, and the Consenting Holders, as applicable, have agreed to the terms of a Plan Support
Agreement together with a refinancing of the Debtor’s bond obligations (each defined and
described below) that collectively provide for the following (the “Refinancing Transaction”):

       1.      The funding of an additional $40,710,000 in new money bond financing (the
               “Series 2021A Bonds”) fund (i) $20,835,000 partial repayment of outstanding and
               anticipated resident refund obligations as of the Effective Date; (ii) $9,000,000
               toward the Debtor’s minimum liquid reserve requirements (“MLRR”) under
               applicable New York State law, and (iii) a debt service reserve fund, a contingency
               and the costs of issuance;

       2.      The contribution of $9 million from the Member to the Debtor to fund the balance
               of the MLRR;

       3.      An exchange of the current Series 2014A Bonds and Series 2014B Bonds for new
               Series 2021B Bonds (“Series 2021B Bonds”, and together with the Series 2021A

                                                 1
      Case 8-21-71095-ast        Doc 17     Filed 06/15/21     Entered 06/15/21 08:34:22




               Bonds, the “Series 2021 Bonds”) in the aggregate principal amount of
               $127,327,200 (the “Bond Refinancing”); and

       4.      The provision of a Liquidity Support Agreement (“LSA”) from the Member to the
               Debtor to be fully funded from the closing of the sale of a not-for-profit nursing
               home operated by an affiliate of the Debtor and Member, to be dedicated to
               regulatory compliance, including the funding of future MLRR and entrance fee
               refund obligations. The funds provided under the LSA in the original principal
               amount of $9 million shall be held in a segregated account at the Debtor and shall
               not be subject to the Trustee’s liens.

        The Debtor submits this Disclosure Statement in connection with its solicitation of votes
on the Plan.

       B.      Overview of the Debtor’s Recent Financial Challenges.

        This is the Debtor’s second chapter 11 filing. On July 21, 2014, the Debtor and holders of
approximately 75% of the aggregate principal amount of the then-outstanding Series 2007 Bonds
executed a Plan Support Agreement whereby the parties agreed to restructure the Series 2007
Bonds. This restructuring, which would have otherwise required unanimous consent of all existing
holders of the Series 2007 Bonds, was implemented through a chapter case 11 (the “2014 Chapter
11 Case”) that was commenced on July 22, 2014 in the Court under case number 14-73348 (AST).
On October 23, 2014, the Court entered an order confirming the Plan of Reorganization (the “2014
Plan”). The 2014 Plan was effective on November 13, 2014 (“2014 Effective Date”). On the 2014
Effective Date, the Series 2007 Bonds (plus accrued and unpaid interest during the bankruptcy
period) were exchanged for new Series 2014 Bonds (“Series 2014 Bonds”).

          As discussed in greater detail herein, the Debtor relies on revenue generated by existing
and new residents to, among other things, maintain its day-to-day operations, service its debt
obligations and honor its resident refund obligations. However, as has become common in the
senior living industry, and in particular among CCRCs, the inability to attract new residents and
statutory requirements regarding the repayment of refunds caused a severe liquidity crisis for the
Debtor. To preserve liquidity during the COVID-19 pandemic the Debtor ceased making
payments on the 2014 Bond Obligations and ceased making payments of resident entrance fee
refunds. The failure to make refund payments caused the Debtor to fall out of compliance with
the terms of its residency agreements and New York Public Health Law (“PHL”) Section 4609,
both of which require payment of entrance fee refunds no later than thirty days after the formerly-
occupied unit has been resold and in no event later than one year after the formerly-occupied unit
has been vacated. The Debtor reported non-compliance to New York State Department of Health
(“DOH”) and on May 28, 2020, DOH issued a citation for non-payment of nine refunds at a total
amount of $5.2 million, which DOH updated with an addendum dated January 8, 2021 relating to
a total of nineteen (19) entrance fee refunds totaling approximately $12 million. Currently, thirty-
three (33) refunds at a total of approximately $20.3 million are due and unpaid.

       Required disclosures of the Debtor’s financial condition further hampered sales and
marketing and the impact of COVID-19 and related restrictions imposed by the state of New York
caused an almost complete shutdown of sales and marketing and ensuing events of default under
the 2014 Bond Obligations. Thereafter, the Debtor and the Trustee executed a series of three
                                             2
      Case 8-21-71095-ast        Doc 17     Filed 06/15/21     Entered 06/15/21 08:34:22




Forbearance Agreements dated October 21, 2020, November 30, 2020 and January 31, 2021
whereby the Trustee agreed to forbear from exercising remedies under the 2014 Bond Documents
(“2014 Bond Documents”).

       C.      Proposed Refinancing Transaction.

         The proposed restructuring of the Debtor has several inter-dependent aspects, which are
intended as a whole to bring the Debtor into regulatory compliance, resolve existing bond defaults,
provide future operational stability and enable the community to enjoy robust sales and marketing.
These elements include:

               1.      Series 2021A Bonds (New Money).

       Certain of the existing holders of the Series 2014 Bonds will purchase $40,710,000 in
Series 2021A Bonds. These bonds will be used to fund (i) $20,835,000 partial repayment of
outstanding and anticipated resident refund obligations as of the Effective Date; (ii) $9,000,000
towards the MLRR, and (iii) a debt service reserve fund, a contingency and the costs of issuance.

        The 2021A Bonds will bear interest at a taxable rate of 9.0% per annum and on January 1,
2041. Interest is payable semi-annually on each January 1 and July 1. Principal amount of the
Series 2021A Bonds shall be subject to mandatory sinking fund installments commencing January
1, 2027. The Series 2021A Bonds will be subject to optional redemption at par on or after October
1, 2031 (the “Par Call Date”) and also subject to optional redemption at a make-whole redemption
price from Year 5 to the Par Call Date. The Series 2021A Bonds will be secured by a first priority
lien on all assets of the Debtor, except the LSA.

               2.      Series 2021B Bonds.

        The Existing Series 2014 A and 2014 B Bonds (“Series 2014A Bonds” and “Series 2014B
Bonds”, respectively), which currently total $139,917,130 in principal amount, will be exchanged
for new Series 2021B Bonds in the aggregate principal amount of $127,327,200. The Series 2021B
Bonds will be subordinate in payment and security to the Series 2021A Bonds. Interest on the
Series 2021B Bonds will be reduced from the current fixed blended rate of 6.613% to a fixed rate
of 5.0% per annum. The Series 2021B Bonds will bear interest at the rate of (i) 5.00% per annum,
provided that upon the earlier of (x) the incurrence of indebtedness by the Corporation, the Sponsor
or any affiliate thereof for Phase II, (y) twenty years after the Effective Date and (z) the date on
which the Corporation has 150 Days Cash on Hand in excess of the MLRR (as defined below), the
interest rate on the Series 2021B Bonds shall increase to 5.25% per annum. Principal on the Series
2021B Bonds will amortize commencing January 1, 2042 as set forth in 2021 Bond Documents
(“2021 Bond Documents”). The Series 2021B Bonds will not be subject to optional redemption
prior to October 1, 2026. The Series 2021B Bonds will be subject to optional redemption at the
following prices:

                         Redemption Date                        Redemption Price
                October 1, 2026 – September 30, 2027                    107%
                October 1, 2027 – September 30, 2028                    106
                October 1, 2028 – September 30, 2029                    105
                October 1, 2029 – September 30, 2030                    105
                                                 3
      Case 8-21-71095-ast       Doc 17     Filed 06/15/21     Entered 06/15/21 08:34:22




                October 1, 2030 – September 30, 2031                   105
                October 1, 2031 – September 30, 2032                   105
                October 1, 2032 – September 30, 2033                   105
                October 1, 2033 – September 30, 2034                   104
                October 1, 2034 – September 30, 2035                   103
                October 1, 2035 – September 30, 2036                   102
                October 1, 2036 – September 30, 2037                   101
                   October 1, 2037 and thereafter                      100

               3.     Accrued Interest and Series 2014C Bonds.

        Past due and accrued interest on the Series 2014A Bonds and Series 2014B Bonds and
the entirety of the Series 2014C Bonds will be extinguished (“Series 2014C Bonds”).

               4.     Member Contribution.

        Upon the Effective Date, pursuant to that certain Member Contribution Agreement by and
between the Debtor and the Member dated June 14, 2021 (the “Member Contribution
Agreement”), the Member will contribute $9.0 million (the “Member Contribution”) to the Debtor
to be used to meet Plan obligations. Approximately $3.6 million of this contribution will be funded
from excess proceeds from the sale of land purchased with proceeds from a pre-existing HEAL
Grant. The availability of the Member Contribution, including any required regulatory approval,
is a Condition Precedent to the Effective Date.

               5.     LSA.

        The Member has also committed to provide liquidity support under the LSA for a 10-year
period as provided in the LSA, which shall be reserved for making payments to keep the Debtor
in regulatory compliance, including with respect to payments of unpaid entrance fee refunds and
satisfaction of minimum liquid reserve requirements that may become due in the future. The LSA
will be funded from the proceeds of the sale of substantially all of the assets of the Amsterdam
Nursing Home Corporation (1992). The LSA shall not be subject to the liens of the Trustee.

               6.     Plan Support Agreement

         On June 14, 2021, the Debtor, the Member and certain holders of the Series 2014 Bonds
(the “Consenting Holders”) entered into a Plan Support Agreement (the “Plan Support
Agreement”), a copy of which is attached hereto as Exhibit B. The Plan Support Agreement
obligates the Debtor to, among other things, meet certain milestones regarding the preparation,
filing and prosecution of the Chapter 11 Case, as well as take certain actions in support of
confirmation of the Plan as contemplated in the Plan Support Agreement, subject to the exercise
of its fiduciary duties.
        Subject to the terms thereof, the Plan Support Agreement also obligates the Consenting
Holders to, among other things, support the Plan to the exclusion of any other resolution of the
Chapter 11 Case and vote to accept the Plan, refrain from transferring their bonds or claims to
parties who do not support the Plan, and refrain from certain actions that may interfere with the
Chapter 11 Case or confirmation of the Plan.
                                                4
        Case 8-21-71095-ast            Doc 17    Filed 06/15/21       Entered 06/15/21 08:34:22




       The Plan Support Agreement obligates the Member to, among other things, support the
Plan to the exclusion of any other resolution of the Chapter 11 Case, including by making the
Member Contribution and providing the funds under the LSA.

                  7.        The Chapter 11 Case.

      On June 14, 2021 in order to effect the transactions outlined in the Term Sheet and the Plan
Support Agreement, the Debtor commenced this chapter 11 case:

                            a.      The Plan will provide for the following classes of Claims and
                                    Interests, and treatment of such Claims and Interests:

  Class                Claims and Interests                Status               Entitled to Vote
    1                  Other Priority Claims             Unimpaired          No (Deemed to Accept)
    2                  Other Secured Claims              Unimpaired          No (Deemed to Accept)
    3                      Bond Claims                     Impaired                   Yes
    4         General Unsecured Claims, including          Impaired                   Yes
              Rejection Damage and Bond Trustee
                       Deficiency Claims
    5               Resident Refund Claims                 Impaired                   Yes
    6                  Intercompany Claims                 Impaired          No (Deemed to Reject)
    7                  Interests in the Debtor           Unimpaired          No (Deemed to Accept)


                            b.      All Executory Contracts and unexpired leases except for those
                                    expressly rejected under the Plan or motion filed by the Debtor prior
                                    to the Effective Date, will be assumed pursuant to section 365 of the
                                    Bankruptcy Code.

                            c.      The Debtor will release certain parties, including, without
                                    limitation, the Trustee, the Consenting Holders, the Member and the
                                    2021 Issuer.

         D.       Purpose of the Disclosure Statement.

       The Debtor submits this Disclosure Statement pursuant to section 1125 of the Bankruptcy
Code in connection with: (i) the solicitation of votes on the Plan, and (ii) a hearing to consider
confirmation of the Plan.

       Section 1125 of the Bankruptcy Code requires a debtor to prepare a disclosure statement
that contains information of a kind, and in sufficient detail, to permit a hypothetical reasonable
investor to make an informed judgment regarding acceptance of a proposed chapter 11 plan of
reorganization before soliciting acceptances of such proposed plan. The Debtor provides this
Disclosure Statement pursuant to section 1125 of the Bankruptcy Code to certain Holders of
Claims against because the Debtor is asking such Holders of Claims to vote to accept the Plan.
This Disclosure Statement sets forth certain information regarding (i) the Debtor’s prepetition
operating and financial history; (ii) Debtor’s need to file for relief under chapter 11 of the
Bankruptcy Code; (iii) the terms of the Plan; (iv) the manner in which distributions will be made
                                                 5
      Case 8-21-71095-ast         Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




under the Plan; (v) certain effects of confirmation of the Plan; (vi) certain risk factors associated
with the Plan; and (vii) the confirmation process and the voting procedures that Holders of Claims
entitled to vote under the Plan must follow for their votes to be counted. The Debtor believes that
the confirmation and implementation of the Plan is in the best interests of the Debtor’s Estate,
Creditors and all other interested parties.

        This Disclosure Statement is subject to the Court’s approval, as containing information of
a kind, and in sufficient detail, adequate to enable a hypothetical, reasonable investor typical of
each of the Classes whose votes are being solicited to make an informed judgment with respect to
the Plan. THE COURT’S APPROVAL OF THIS DISCLOSURE STATEMENT DOES NOT
CONSTITUTE A DETERMINATION WITH RESPECT TO THE MERITS OF THE
PLAN. ALL CREDITORS ARE ENCOURAGED TO READ THIS DISCLOSURE
STATEMENT AND ITS EXHIBITS CAREFULLY AND IN THEIR ENTIRETY BEFORE
DECIDING TO VOTE TO ACCEPT OR REJECT THE PLAN.

        The summary of the Plan provided herein is qualified in its entirety by reference to the
Plan. To the extent that the information provided in this Disclosure Statement and the Plan
(including any Plan Supplements) conflict, the terms of the Plan (including any Plan Supplements)
will control, provided however that the 2021 Bond Documents shall control with respect to the
2021 Bonds. Terms not otherwise specifically defined herein will have the meanings attributed to
them in the Plan. Each definition in this Disclosure Statement and in the Plan includes both the
singular and plural. Headings are for convenience or reference and shall not affect the meaning or
interpretation of this Disclosure Statement.

       E.       The Solicitation Package.

        Only record holders of Claims in Class 3, 4 and 5 as of the voting record date, [●], are
entitled to vote on the Plan. Holders of Claims in Class 3, 4 and 5 will receive a solicitation
package consisting of the following materials (collectively, the “Solicitation Materials”):

            •   a form ballot (the “Ballot”), which shall include the voting instructions; and

            •   this Disclosure Statement with all exhibits, including the Plan, and any other
                supplements or amendments to these documents.

       F.       The Plan.

                1.     Purpose and Effect of the Plan.

        Chapter 11 of the Bankruptcy Code allows debtors to reorganize or to liquidate and wind
up their affairs for the benefit of the debtors and their creditors. Upon the commencement of a
chapter 11 case, an estate is created comprised of all the legal and equitable interests of a debtor
as of the date the petition is filed, which typically remain in control of the debtor as a debtor-in-
possession.

       Pursuant to section 362 of the Bankruptcy Code, the filing of a chapter 11 petition imposes
an automatic stay of all attempts by creditors or third-parties to collect or enforce prepetition claims


                                                   6
      Case 8-21-71095-ast          Doc 17     Filed 06/15/21       Entered 06/15/21 08:34:22




against a debtor or otherwise interfere with its property or business, unless relief from the
automatic stay is obtained from the Court.

        The Bankruptcy Code is designed to encourage the parties-in-interest in a chapter 11
proceeding to negotiate the terms of a chapter 11 plan so that it may be confirmed. A chapter 11
plan is the vehicle for satisfying or otherwise addressing the claims against and the interests in the
debtor. Confirmation of a chapter 11 plan makes it binding on the debtor and all of its creditors
and the prior obligations owed by the debtor to such parties are compromised in exchange for the
obligations specified in the plan.

                2.      Feasibility of the Plan.

        In order to establish the feasibility of the Plan for purposes of section 1129(a)(11) of the
Bankruptcy Code, the Debtor and its management team and advisors, have developed financial
projections (the “Financial Projections”) that are attached hereto as Exhibit D. The Financial
Projections set forth the projected financial performance of the Reorganized Debtor over a defined
period of time based upon a number of assumptions and factors.

                3.      Analysis of Recoveries to Holders of Claims and Interests under the
                        Plan and Recommendation of the Debtor.

       The Plan provides for a comprehensive restructuring of the Debtor’s Bond Obligations.
The treatment of Class 3 is the product of extensive negotiations between the Debtor, the Member,
the Trustee and the Consenting Holders. The Consenting Holders support the treatment of Holders
of Bond Claims in Class 3 subject to the terms of the Plan Support Agreement.

         After a careful review of its current operations and liquidity, prospects as an ongoing
business, and estimated recoveries to creditors in a sale scenario, the Debtor concluded that it will
maximize recoveries to its stakeholders by reorganizing as a going concern through the
Refinancing Transaction embodied in the Plan. The Debtor believes that any alternative to
confirmation of the Plan, such as liquidation, a partial sale of assets, or a sale of all or substantially
all of its Assets, would result in materially lower recoveries for stakeholders, significant delays,
protracted litigation, and greater administrative costs. For these reasons, the Debtor believes that
its business and Assets have significant value that would not be realized in a forced sale or a
liquidation, either in whole or in substantial part, and that the value of the Debtor’s Estate is
considerably greater as a going concern.

        As set forth more fully below, the Debtor believes that the Plan provides the best recoveries
possible for the Debtor’s stakeholders and recommend that, if you are entitled to vote, you vote to
accept the Plan.

                4.      Classification and Treatment of Claims Under the Plan.

        Certain Classes of Claims are Impaired under the Plan. The Debtor is seeking votes to
accept the Plan from Holders of Claims in Classes 3, 4 and 5. For a description of the Classes of
Claims and their treatment under the Plan, see Sections 3 and 4 of the Plan – Classification and
Treatment of Claims.


                                                    7
        Case 8-21-71095-ast       Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




        Each Class of Claims, except Administrative Expense Claims, Accrued Professional
Compensation Claims and Priority Tax Claims, are placed in the following Classes and will receive
the following treatment under the Plan:

                 Summary of Classification and Treatment of Claims Under the Plan

  Class           Claims and Interests                  Status               Entitled to Vote
    1             Other Priority Claims               Unimpaired          No (Deemed to Accept)
    2             Other Secured Claims                Unimpaired          No (Deemed to Accept)
    3                  Bond Claims                     Impaired                    Yes
    4      General Unsecured Claims, including         Impaired                    Yes
           Rejection Damage and Bond Trustee
                    Deficiency Claims
    5           Resident Refund Claims                 Impaired                   Yes
    6             Intercompany Claims                  Impaired           No (Deemed to Reject)
    7             Interests in the Debtor             Unimpaired          No (Deemed to Accept)

               5.      Summary of Voting Requirements for Plan Confirmation.

                       a.      In General.

         Creditors should refer only to this Disclosure Statement and the Plan to determine whether
to vote to accept or reject the Plan. Under the Bankruptcy Code, only Holders of Claims that are
“impaired” are entitled to vote to accept or reject the Plan. Under section 1124 of the Bankruptcy
Code, a class of claims or interests is deemed to be “impaired” under a plan unless (1) the plan
leaves unaltered the legal, equitable and contractual rights to which such claim or interest entitles
the holder thereof; or (2) notwithstanding any legal right to an accelerated payment of such claim
or interest, the plan, among other things, cures all existing defaults (other than defaults resulting
from the occurrence of events of bankruptcy) and reinstates the maturity of such claim or interest
as it existed before the default. An impaired class of creditors votes to accept a plan if the holders
of at least two-thirds (2/3) in dollar amount, and more than one-half (1/2) in number, of those
creditors that actually cast ballots vote to accept such plan. Those classes that are not impaired are
not entitled to vote and are deemed to accept a plan. Those classes that are not entitled to a
distribution and will not retain property under a plan are deemed to reject a plan.

        A class of interest holders is deemed to accept a plan if the holders of at least two-thirds
(2/3) in amount of those interest holders that actually cast ballots vote to accept such plan. A class
of interest holders is impaired, not entitled to vote, and deemed to reject the plan if the plan treats
such holders by providing that they will retain no property and receive no distributions under the
plan.

        Pursuant to the Bankruptcy Code, only creditors who actually vote on the Plan will be
counted for purposes of determining whether the required number of acceptances have been
obtained. Failure to deliver a properly completed ballot by the Voting Deadline (as defined below)
will result in an abstention; consequently, the vote will neither be counted as an acceptance nor
rejection of the Plan.



                                                  8
      Case 8-21-71095-ast        Doc 17      Filed 06/15/21     Entered 06/15/21 08:34:22




               6.      Impaired Classes Entitled to Vote.

        The Claims in Class 3, 4 and 5 are Impaired under the Plan and Holders of such Claims in
this Class are entitled to vote to accept or reject the Plan.

               7.      Unimpaired Classes Deemed to Accept the Plan.

        If a Creditor or Interest Holder holds a Claim included within a Class that is not Impaired
under the Plan, under Bankruptcy Code section 1126(f), the Creditor or Interest Holder is deemed
to have accepted the Plan with respect to such Claim and its vote of such Claim will not be
solicited. Classes 1, 2, and 7 are Unimpaired under the Plan.

               8.      Classes Deemed to Reject the Plan and Do Not Vote.

       Under Bankruptcy Code section 1126(g), Class 6 will receive no distributions on account
of such Claims. Thus, Class 6 is deemed to have rejected the Plan and the vote of Holders of
such Claims in Class 6 will not be solicited.

               9.      Voting Deadline.

        The Debtor has engaged Kurtzman Carson Consultants, LLC as its voting agent (the
“Voting Agent”) to assist in the transmission of voting materials and tabulation of votes with
respect to the Plan. If a Creditor holds a Claim classified as a voting Class of Claims under the
Plan, the Creditor’s acceptance or rejection of the Plan is important and must be in writing and
submitted on time. The record date for determining which Creditors may vote on the Plan is July
[●], 2021 (the “Voting Record Date”). The voting deadline is [●] at 5:00 p.m. (prevailing Eastern
Time) (the “Voting Deadline”).

               10.     Voting Instructions.

        Section 1126(c) of the Bankruptcy Code defines “acceptance” of a plan by a class of claims
as acceptance by creditors in that class that hold at least two-thirds in dollar amount and more than
one-half in number of the allowed claims in that class, counting only those claims that actually
vote to accept or to reject such plan.

        The Voting Deadline for the Plan is [●] at 5:00 p.m. (prevailing Eastern Time). In order
to be counted as votes to accept or reject the Plan, all Ballots must be properly executed, completed,
and timely delivered.

        Most Holders of Claims related to the Bonds will submit votes by completing a Ballot and
returning it to their specified bank, broker, nominee or other intermediary (a “Nominee”). Each
Nominee may provide specific instructions to beneficial Holders of Claims related to the Bonds
on how to complete and submit a Ballot. Such Holders will be instructed to return their Ballot to
the Nominee to enable the Nominee to complete and submit a master Ballot to the Voting Agent
so that it is received by the Voting Deadline. Beneficial Holders of Claims related to the Bonds
should carefully follow the instructions that accompany their Ballot to ensure that it is properly
received by the Nominee with sufficient time for the Nominee to complete a master Ballot that can


                                                  9
      Case 8-21-71095-ast         Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




be delivered to the Voting Agent by the Voting Deadline. Instructions for voting are more fully
described in the Ballots.

        Unless otherwise directed by the Court, all questions as to the validity, form, eligibility
(including time of receipt), acceptance, revocation, or withdrawal of Ballots will be determined by
the Debtor in its sole discretion, following consultation with the Trustee, and such determination
will be final and binding unless otherwise ordered by the Court. Once a party delivers a valid
Ballot for the acceptance or rejection of the Plan, such party may not withdraw or revoke such
acceptance or rejection without the Debtor’s written consent or an order of the Court. The Debtor
also reserves the right to reject any and all Ballots not in proper form, if the acceptance of which
would, in the opinion of the Debtor with the advice of its counsel, be unlawful.

        The Debtor further reserves the right to waive any defects or irregularities or conditions of
delivery as to any particular Ballot. The interpretation (including the Ballot and the respective
instructions therein) by the Debtor, unless otherwise directed by the Court, will be final and
binding on all parties. Unless waived, any defects or irregularities in connection with deliveries
of Ballots must be cured within such time as the Debtor (or the Court) determines. Neither the
Debtor nor any other person will be under any duty to provide notification of defects or
irregularities with respect to deliveries of Ballots nor will any of them incur any liabilities for
failure to provide such notification. Unless otherwise directed by the Court, delivery of such
Ballots will not be deemed to have been made until such irregularities are cured or waived. Ballots
previously furnished (and as to which any irregularities have not theretofore been cured or waived)
will be invalidated.

        If you cast more than one Ballot voting the same Claim prior to the Voting Deadline, the
last valid Ballot timely received shall be deemed to reflect the voter’s intent and shall supersede
and revoke any earlier received Ballot. If you simultaneously cast inconsistent duplicate Ballots
with respect to the same Claim, such Ballots shall not be counted.

               11.     Additional Information.

        If you have any questions about (i) the procedure for voting on your Claim, (ii) the package
of materials that you have received, or (iii) obtaining or replacing a Ballot, the Plan, this Disclosure
Statement, or any exhibits to such documents, please contact the Voting Agent by (a) calling (888)
733-1431 (U.S./Canada) or (310) 751-2632 (International); (b) writing to Harborside Claims
Processing Center, c/o KCC, 222 N. Pacific Coast Highway, Suite 300, El Segundo, CA 90245;
or (c) emailing at HarborsideInfo@kccllc.com.

               12.     The Confirmation Hearing.

       Upon approval of this Disclosure Statement, the Debtor will seek to schedule a hearing on
confirmation of the Plan on the earliest possible date. The Debtor will provide notice of the
Confirmation Hearing to all necessary parties in accordance with applicable law.

       The Confirmation Hearing may be continued from time to time without further notice other
than an adjournment announced in open court or a notice of adjournment filed with the Court and
served on any master service list ordered by the Court and any entities which filed objections to
the Plan, without further notice to parties in interest. The Court, in its discretion and prior to the
                                                  10
      Case 8-21-71095-ast        Doc 17      Filed 06/15/21     Entered 06/15/21 08:34:22




Confirmation Hearing, may put in place additional procedures governing the Confirmation
Hearing. The Plan may be modified, if necessary, prior to, during, or as a result of the
Confirmation Hearing, without further notice to parties in interest.

               13.     Effect of Confirmation and Consummation of the Plan.

         Following Confirmation, subject to Section 8 of the Plan, the Plan will be consummated
on the Effective Date. Among other things, on the Effective Date, certain release, injunction,
exculpation and discharge provisions set forth in Section 9 of the Plan will become effective. As
such, it is important to read the provisions contained in Section 9 of the Plan very carefully so that
you understand how confirmation and consummation of the Plan will affect you and any Claim
you may hold against the Debtor so that you cast your vote accordingly.

        Following the Effective Date, the Nassau County Local Economic Assistance Corporation
will issue the Series 2021 A Bonds, the existing Series 2014 Bonds will be cancelled and the 2021
Series 2014B Bonds will be issued on a pro rata basis to the holders of Series 2014A Bonds and
Series 2014B Bonds on a pro rata basis and the Member will deliver its contribution and enter into
the LSA.

II.    BACKGROUND INFORMATION

       A.      Overview of the Debtor’s Business.

       The Debtor was organized in 2004 as a New York not-for-profit corporation that is exempt
from federal income taxation under section 501(a) of the Internal Revenue Code (the “IRC”) as an
organization described in section 501(c)(3) of the IRC. The Debtor’s sole member is ACCHS,
which is also a New York not-for-profit corporation that is exempt from federal income taxation.

         The Debtor owns and operates The Amsterdam at Harborside (“The Harborside”), which
is situated on approximately 8.9 acres in Port Washington, New York. The Harborside is Nassau
County’s first continuing care retirement community, or CCRC, licensed under Article 46 of the
New York Public Health Law. Generally, CCRCs provide senior citizens with a full range of
living accommodations and healthcare services during their retirement years, from independent
living to skilled nursing care. As such, CCRCs allow seniors to live in the same location as their
healthcare needs change over time. In addition, CCRCs provide residents with various social and
entertainment outlets for all stages of retirement life. The Harborside offers approximately 229
units of varying sizes for independent living. Notably, the Harborside also has 100 units in the
Isaac H. Tuttle Center (the “Health Center”), composed of twenty-six (26) enriched living units,
eighteen (18) special needs assisted living residence units also licensed as enhanced assisted living
residence units, and fifty-six (56) skilled nursing beds to provide short-term rehabilitation and
long-term care to its residents and to individuals living in the community. The Health Center is
certified for Medicare and Medicaid by the United States Department of Health and Human
Services’ Centers for Medicare & Medicaid Services, and is also licensed by DOH.
Approximately ten (10) percent of residents in the Health Center are covered by Medicaid. The
Harborside averages 370 residents in high occupancy years.




                                                 11
       Case 8-21-71095-ast         Doc 17      Filed 06/15/21      Entered 06/15/21 08:34:22




        B.       Residency and Admission Agreements and Fees.

                 1.     Residency Agreements.

        Before occupying The Harborside, each permanent resident is required to execute with the
Debtor a Residency Agreement (“Residency Agreement”). The Residency Agreement provides
the terms and conditions that each independent living unit resident must abide by while residing
at The Harborside, and also outlines the resident’s obligations regarding the payment of Entrance
Fees (“Entrance Fees”), the resident’s rights to a refund of such Entrance Fees, and other monthly
charges that may be due to the Debtor during the duration of the resident’s stay at The Harborside
(referred to herein as the “Monthly Service Fees”).

       The Debtor currently offers prospective independent living residents the choice of three
residency plans, each evidenced by a different Residency Agreement. The residency plans
primarily differ with regard to the required Entrance Fee, the Monthly Service Fees, and the
amount that potentially can be refunded thereunder.

     The terms of each form of Residency Agreement that the Debtor currently offers are
summarized as follows:

             •   75% Refundable Plan: This plan offers Residents a 75% refundable contract
                 (without interest). The Entrance Fees under this plan amortize 3 at 1% per month
                 over a period of twenty-five months, until the allowable refund amount is reached.

             •   50% Refundable Plan: This plan offers Residents a 50% refundable contract
                 (without interest). The Entrance Fees under this plan amortize at 2% per month
                 over a period of twenty-five months, until the allowable refund amount is reached.
                 The Monthly Service Fees under this plan are 20% lower than the Monthly Service
                 Fees for the 75% Refundable Plan.

             •   0% Refundable Plan: This plan offers Residents a traditionally amortizing 0%
                 refundable contract. The Entrance Fees under this plan amortize at 2% per month
                 over a period of fifty months, until no refund is due. The Entrance Fees under this
                 plan are 30% lower than the Entrance Fees for the 75% Refundable Plan.

          The Debtor has historically offered other Residency Agreements, different from the
    above, with different amortization rates and refund amounts (the “Prior Residency
    Agreements”), but any such agreements are no longer offered to new residents. As of the
    Petition Date, approximately 156 residents have Prior Residency Agreements.




3
  Under the Residency Agreements, and consistent with Article 46 of New York’s Public Health Law, a certain
percentage of the Entrance Fee, typically between 1%–2%, amortizes and becomes non-refundable each month on
account of the Resident’s occupancy at Harborside, for the number of months specified under the Residency
Agreement.

                                                    12
      Case 8-21-71095-ast         Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




               2.      Entrance Fees.

        Generally, the purpose of the Entrance Fee is to pay for refunds, certain project costs, retire
debt, cover operating expenses, and generate investment income for the benefit of the Harborside
and its residents. Prospective residents typically pay ten percent (10%) of the Entrance Fee upon
execution of a Residency Agreement, and the remaining balance prior to or at occupancy. The
Entrance Fees range from $527,249 to $2,229,194, depending upon the Residency Agreement and
unit selected, and must be approved by New York State Department of Financial Services (“DFS”).
Under the Residency Agreements, prospective residents are entitled to a full refund of any monies
paid to the Debtor if they seek a refund prior to occupying an independent living unit at the
Harborside. After occupancy, a resident is entitled to a refund of a portion of the Entrance Fees
on the earlier of (a) thirty (30) days after a new resident executes a Residency Agreement and
occupies the vacated independent living unit at The Harborside, or (b) one year after termination
of the Residency Agreement. The terms of any refund rights are outlined in the Residency
Agreements.

        Historically, in certain circumstances, and in the ordinary course of business, the Debtor
has provided prospective residents the option of deferring payment of up to fifty percent (50%)
of their Entrance Fees for up to ninety (90) days to allow that resident to obtain the funds
necessary to pay the Entrance Fees. This optional deferral is offered in circumstances when
residents are unable to sell their existing home or have not yet sold and require funds from the
sale of such home to pay the Entrance Fees to the Debtor. Residents under the deferral program
execute a promissory note requiring them to pay the Entrance Fees fourteen (14) days after the
closing of the sale of their home, or within ninety (90) days after occupying the Harborside,
whichever is earlier. DFS suspended blanket approval of all marketing initiatives and is
considering requests on a case-by-case basis. The Debtor intends to continue offering the
deferral program on a case-by-case basis, and in the ordinary course of business, during the
pendency of the Chapter 11 Case, subject to DFS approval. All of the incentive programs
offered to residents, such as the deferral program discussed above, have been approved by the
DOH and the DFS.

               3.      Monthly Fees.

        In addition to the Entrance Fee, the Debtor also charges residents a Monthly Service Fee.
For residents under a Residency Agreement, the Monthly Service Fees range from $2,593 to
$8,089 per month, depending upon the Residency Agreement and unit selected. The Debtor
reviews Monthly Service Fees periodically and adjusts them as necessary to meet The Harborside’s
financial requirements. Changes in the Monthly Service Fees must be approved by the DFS.

               4.      Admission Agreements

        For a limited period of time, the New York Public Health Law permits the Debtor to admit
certain individuals not residing in an independent living unit to the Health Center by entering into




                                                  13
       Case 8-21-71095-ast             Doc 17       Filed 06/15/21         Entered 06/15/21 08:34:22




an admission agreement (each, an “Admission Agreement”) with the Debtor. 4 See N.Y. Pub.
Health Law § 4605; 10 N.Y.C.R.R. § 900.8. The Admission Agreement is a contract that provides
the terms and conditions such an individual must abide by while admitted to the Health Center,
and outlines such an individual’s obligation to pay fees or charges for healthcare services 5 rendered
by the Debtor. 6

         C.       Facility Description.

                  1.       Types of Units

        The Harborside is a CCRC located on approximately nine (9) acres in the Harbor View
development adjacent to the Harbor Links golf course in Port Washington, New York. The
Harborside includes 229 independent living units ranging in size from 714 square foot one-
bedroom apartments to 2,519 square foot two-bedroom penthouse apartments, and a Health
Center consisting of 26 enriched housing units, 18 special needs assisted living residence units
also licensed as enhanced assisted living residence units and a 56-bed skilled nursing facility.

                  2.       Community Features

        The Harborside contains common area spaces available to all residents including a main
dining room, two private dining rooms, two casual dining rooms, a bistro, living room and
lounge areas, a beauty salon and barbershop, a fully-equipped business center, a card lounge, a
billiards room, a media center, a library, a creative arts studio, a community ballroom, a
greenhouse, and postal services and administrative offices. The Harborside includes a fitness
center that contains an indoor heated swimming pool, fitness area, and locker rooms. The
Harborside also includes a wellness program offering educational and screening programs
promoting wellness and preventive health maintenance.

        The Health Center, in addition to the nursing facility beds and enriched housing facility,
has dining rooms, lounges, activity areas and outdoor terraces.

                  3.       Services and Amenities

      The following services and amenities are included in Monthly Service Fee and Residency
Agreement:
         •        Use of an independent living unit;




4
  Under the terms of the Residency Agreements, independent living unit Residents are also eligible to receive treatment
in the Health Center. Under this arrangement, such Residents continue paying Monthly Service Fees while receiving
treatment in the Health Center.
5
 For the avoidance of doubt, individuals entering the Health Center under an Admission Agreement do not pay
Entrance Fees.
6
 As of the Petition Date, the Debtor believes that approximately thirty-three (33) Residents are contracted under
Admission Agreements.
                                                         14
      Case 8-21-71095-ast        Doc 17      Filed 06/15/21     Entered 06/15/21 08:34:22




       •       Use of all community facilities, as described above;
       •       One meal per day;
       •       Weekly housekeeping;
       •       Changing personal bed linens;
       •       Tray service, when medically necessary;
       •       Water, electricity, heat and air-conditioning;
       •       Basic cable television;
       •       Wiring for Internet access;
       •       One underground parking space;
       •       Valet parking;
       •       Scheduled local transportation;
       •       Repairs and maintenance of community property, including grounds;
       •       An emergency alert system with 24-hour emergency response, smoke detectors and
               sprinkler system; and
       •       Priority access and care in the skilled nursing facility or enriched housing facility,
               as more fully described in the Residency Agreement.

       The following services and amenities are available for an additional fee:
       •       Beauty salon services;
       •       Additional meals;
       •       Additional housekeeping services;
       •       Telephone service;
       •       Premium cable television;
       •       Prescription and non-prescription medicines; and
       •       High-speed Internet access.

               4.      Completion Project Reconfiguration Application.

        The Debtor submitted an application for reconfiguration of the Debtor’s existing Certificate
of Authority to DOH and DFS in December 2019. The proposed reconfiguration constitutes Phase
II of the original operating plan for The Harborside and includes the addition of 71 independent
living apartments, expansion and renovations of existing common areas. The Debtor’s ability to
do so is subject to the satisfaction of certain regulatory requirements and satisfaction of certain
covenants in the Series 2021 Bonds. Given changes in the financial condition and debt
restructuring of the Debtor, as noted in this Disclosure Statement, subsequent to the submission of
the reconfiguration application, the Debtor will have to revise and resubmit the application before

                                                 15
      Case 8-21-71095-ast       Doc 17     Filed 06/15/21     Entered 06/15/21 08:34:22




DOH and DFS can take action on the proposed reconfiguration. At this time, it cannot be
determined when the resubmission of application materials will occur.

       D.      Organizational Structure of the Debtor.

               1.     Corporate Governance.

        The Debtor is a not-for-profit corporation formed under the laws of the State of New York
exempt from federal income taxes pursuant to Section 501(c)(3) of the IRC, and is governed by a
voluntary Board of Directors (“Board of Directors” or “Directors”) who serve without
compensation. None of the members of the Board of Directors of the Debtor or any affiliated
entity has an ownership interest in the assets of the Debtor. Two of the Directors are residents of
The Harborside. The Board of Directors takes such actions and performs such duties and
responsibilities as may be authorized by law and the Debtor’s by-laws. No part of the net earnings
of the Debtor may be used for the benefit of or be distributed to the Directors of the Debtor or of
any affiliated entity or other private individuals, nor does any person involved in the management
of the Debtor have any proprietary interest in the Debtor. The Debtor’s sole corporate member is
ACCHS. ACCHS is also a not-for-profit corporation incorporated under the laws of the State of
New York, exempt from federal income taxes pursuant to Section 501(c)(3) of the IRC.

               2.     Services by Greystone.

                      a.      Financial Advisory Services

       On October 23, 2014, the Debtor entered into a Financial Services Advisory Agreement
(the “FSAA”) with GMSC New York, LLC (“Greystone”), a Texas limited liability company and
a wholly-owned subsidiary of GMSC, LLC, under which Greystone provides financial advisory
services for the Debtor from November 2014 through October 2022.

        Per the terms of the FSAA, Greystone advises the Debtor in the financial management of
The Harborside including assisting with the annual plan and operating budget, financial analysis
and financial reporting. The FSAA specifies Greystone’s fees are $17,500 per month. On each
anniversary of the effective date, Greystone’s fee is adjusted for inflation by a percentage amount
equivalent to the New York State trend factor. There is no downward adjustments in the fee based
on the calculation. Greystone acts as an independent contractor in the performance of its
obligations under the agreement.

                      b.      Marketing.

         On March 31, 2004, the Debtor originally entered into a Marketing Advisory Services
Agreement with GCD New York, LLC (also defined as “Greystone”). A second Marketing
Advisory Services Agreement was executed (as amended, “Marketing Agreement”) between the
Debtor and Greystone upon the effective date of the 2014 Chapter 11 Case on November 13, 2014,
under which Greystone provides marketing advisory services for the Debtor. Per the terms of the
Marketing Agreement, Greystone advises the Debtor in the marketing of the independent living
units, including providing a marketing plan with a projected budget of all the funds required to
market, advertising and conducting public relations, recommending any modifications to the

                                                16
      Case 8-21-71095-ast       Doc 17     Filed 06/15/21     Entered 06/15/21 08:34:22




Debtor regarding move-in incentives, and recruiting and hiring Greystone employees in
accordance with the Marketing Agreement.

        For its services, Greystone is paid a Services Fee, which varies based upon meeting certain
performance metrics (the “Services Fee”). The Second Amendment to the Marketing Agreement,
executed in December 2019, specifies that Greystone’s Services Fee shall be $6,500.00 per move-
in of the independent living units, as allocated in the Annual Operating Budget. For each move-
in that exceeds the number of expected move-ins in the Annual Operating Budget, the Services
Fee shall be $9,000.00. On each anniversary of the effective date, Greystone’s fee is adjusted for
inflation by a percentage amount equivalent to the New York State trend factor. There is no
downward adjustments in the fee based on the calculation. Greystone acts as an independent
contractor in the performance of its obligations under the agreement. The term of the Marketing
Agreement has been extended to October 2022.

               3.     Services by ASC.

       The Debtor is a party to an Administrative Services Agreement with Amsterdam Services
Corp. (“ASC”), a New York not-for-profit corporation, dated as of March 31, 2004 and amended
as of November 15, 2007. In July 2008, ASC assigned the Administrative Services Agreement to
Amsterdam Consulting, LLC (“ACLLC”). The commencement date of the contract was March 1,
2010 for an initial term of five (5) years. In October 2015, the Debtor and ACLLC entered into a
second amendment to the agreement revising the terms to be automatically renewed for successive
one-year terms, among other changes.

       The Administrative Services Agreement calls for ACLLC to provide administrative,
supervisory and fiscal advisory and consulting services for the skilled nursing facility component
of The Harborside. Additionally, ACLLC provides financial services for the Debtor including the
preparation of monthly operating statements. For services performed under this agreement, the
Debtor paid $333,811 in administrative services fees for fiscal year ending December 31, 2020.
The annual administrative services fee may increase annually by an amount not to exceed the
increase in the Consumer Price Index for All Urban Consumers (medical care index).

               4.     Regulatory Agencies.

       The CCRC industry nationwide is regulated by various state and federal agencies. As a
CCRC operating in the State of New York pursuant to Article 46 of the New York Public Health
Law and Regulation 140 of the New York Insurance Regulations, the Debtor is regulated by the
DFS and the DOH. In addition, as a participant in the Medicare and Medicaid Programs, the
Debtor is subject to certification by the United States Department of Health and Human Services’
Centers for Medicare and Medicaid Services.

       E.      The Debtor’s Prepetition Capital Structure.

               1.     Assets and Liabilities

       As of March 31, 2021, on a book value basis, the Debtor had approximately $210,142,806
in Assets consisting of approximately: (i) $2,626,523 in cash and cash equivalents; (ii) $876,153

                                                17
      Case 8-21-71095-ast        Doc 17      Filed 06/15/21     Entered 06/15/21 08:34:22




in accounts receivable; (iii) $192,181,651 million in net fixed assets; (iv) $13,444,734 of restricted
cash; and (v) $183,114 of other Assets, net of accumulated amortization and depreciation.

         As of March 31, 2021, the Debtor had approximately $425,408,496 of liabilities, net of
accumulated amortization of non-refundable entrance fees, deferred financing costs and original
issue premium, which consisted of approximately: (i) $1,424,193 of trade accounts payable; (ii)
$16,444,782 of current resident refund obligations; (iii) $167,732,815 in future entrance fee
liabilities; (iv) $199,188,011 of long-term municipal bond obligations; and (v) $1,156,272 in
Paycheck Protection Program Loan obligations.

               2.      Existing Long-Term Municipal Bond Obligations

        In November 2014, as part of the 2014 Chapter 11 Case, the Debtor’s then outstanding
Series 2007 Bonds were exchanged for 75% of the Series 2014A Bonds and Series 2014B Bonds
and 25% of the Series 2014C Bonds.

       The Series 2014A Bonds bear interest at rates from 5.875% to 6.70% depending on the
maturity, with a final maturity date of January 1, 2049. Interest is payable semiannually on each
January 1 and July 1 commencing January 1, 2015. The Series 2014A Bonds are subject to
mandatory sinking fund redemptions annually beginning on January 1, 2019.

        $23,842,500 of Series 2014B Bonds bear interest at 5.5% per annum with a final maturity
date of July 1, 2020. Interest is payable semiannually on each January 1 and July 1 commencing
January 1, 2015. The Series 2014B Bonds were initially subject to mandatory redemption on the
first business day of each January, April, July and October from available Entrance Fees. As of
December 31, 2018, $6,104,913 of Series 2014B Bonds remained outstanding. On July 1, 2019,
the Debtor began transferring 1/12th of the amount outstanding (approximately $508,000 per
month) to the UMB Series B Redemption Fund. As of December 31, 2019, $3,048,000 of the
outstanding balance has been transferred to UMB. Redemptions began on February 24, 2020. As
of April 30, 2020, $2,018,000 of Series 2014B Bonds remained outstanding and an additional
$508,000 had been transferred to UMB. As of the Petition Date, $509,041 of Series 2014B Bonds
was redeemed on July 1, 2020 and $1,508,685 of Series 2014B Bonds remained outstanding.

        $59,537,660 of Series 2014C Bonds bear interest at a rate of 2.0% per annum. Interest is
payable semiannually on each January 1 and July 1, but only from Excess Cash (as defined in the
2014 Bond Documents) available. If the Excess Cash is not sufficient to pay interest, the unpaid
interest is added to the principal amount of the Series 2014C Bonds. As of the Petition Date,
accrued and unpaid interest on the Series 2014C Bonds was $8,327,701 through June 10, 2021.
The Series 2014C Bonds are subject to mandatory redemption from Excess Cash.

        The Bond Claims are secured by valid, enforceable, duly perfected first priority liens on
and security interests in the Prepetition Bond Collateral pursuant to the Bond Documents, subject
only to the lien on the Debtor’s real property securing the Debtor’s obligations under that certain
Payment in Lieu of Taxes Agreement, dated as of December 1, 2007, as amended pursuant to that
certain First Amendment to Payment in Lieu of Taxes Agreement dated as of June 1, 2014 between
the 2014 Issuer and the Debtor, and as ratified by the Debtor in connection with the issuance of
the 2014 Bonds pursuant to that certain Ratification dated November 13, 2014.

                                                 18
       Case 8-21-71095-ast        Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




III.    THE CHAPTER 11 PLAN

     THIS SECTION PROVIDES A SUMMARY OF THE STRUCTURE,
CLASSIFICATION, TREATMENT AND IMPLEMENTATION OF THE PLAN, AND IS
QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE PLAN, WHICH IS
ATTACHED TO THIS DISCLOSURE STATEMENT AS EXHIBIT A.

        The Claims against the Debtor are divided into Classes according to their seniority and
other criteria. The Classes of Claims for the Debtor and the funds and other property to be
distributed under the Plan are described more fully below.

     THE DEBTOR BELIEVES THAT THE PLAN AFFORDS CREDITORS THE
POTENTIAL FOR THE GREATEST REALIZATION OF THE VALUE OF THE
DEBTOR’S ASSETS. ADDITIONALLY, THE DEBTOR BELIEVES THAT THE PLAN
AVOIDS SIGNIFICANT HARDSHIP TO RESIDENTS THAT WOULD OTHERWISE
OCCUR AS A RESULT OF A LIQUIDATION.

        A.     Treatment of Claims and Interests Under the Plan.

               1.      Administrative and Priority Claims.

                       a.      Administrative Expense Claims.

        Subject to the provisions of sections 328, 330(a), and 331 of the Bankruptcy Code and
except to the extent that a Holder of an Allowed General Administrative Claim and the Debtor
before the Effective Date or the Reorganized Debtor after the Effective Date agree to less favorable
treatment, each Holder of an Allowed General Administrative Claim will be paid the full unpaid
amount of such Allowed General Administrative Claim in Cash: (a) if such Allowed General
Administrative Claim is based on liabilities that the Debtor incurred in the ordinary course of
business after the Petition Date, in accordance with the terms and conditions of the particular
transaction giving rise to such Allowed General Administrative Claim and without any further
action by any Holder of such Allowed General Administrative Claim; (b) if such Allowed General
Administrative Claim is due, on the Effective Date, or, if such Allowed General Administrative
Claim is not due as of the Effective Date, on the date that such Allowed General Administrative
Claim becomes due or as soon as reasonably practicable thereafter; (c) if a General Administrative
Claim is not Allowed as of the Effective Date, on the date that is no later than thirty (30) days after
the date on which an order allowing such General Administrative Claim becomes a Final Order of
the Court or as soon as reasonably practicable thereafter; or (d) at such time and upon such terms
as set forth in a Final Order of the Court.

                       b.      Administrative Expense Claims Bar Date.

        To be eligible to receive Distributions under the Plan on account of an Administrative
Expense Claim that is not otherwise Allowed by the Plan, a request for payment of an
Administrative Expense Claim must have been or be filed with the Court on or before the
Administrative Expense Claims Bar Date. Any Administrative Expense Claim that is not asserted
in accordance herewith shall be deemed disallowed under the Plan and shall be forever barred
against the Debtor, the Debtor’s Estate, or any of the Debtor’s Assets or property, and the Holder

                                                  19
      Case 8-21-71095-ast         Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




thereof shall be enjoined from commencing or continuing any action, employment of process or
act to collect, offset, recoup or recover such Claim.

               2.      Accrued Professional Compensation Claims.

        All Professionals seeking payment of Accrued Professional Compensation Claims shall (i)
file their respective final applications for allowance of compensation for services rendered and
reimbursement of expenses incurred in the Chapter 11 Case by the date that is forty-five (45) days
after the Effective Date and (ii) be paid (a) the full unpaid amount as is Allowed by the Court
within five (5) Business Days after the date that such Claim is Allowed by order of the Court, or
(b) upon such other terms as may be mutually agreed upon between the Holder of such an Allowed
Accrued Professional Compensation Claim and the Debtor. Any Accrued Professional
Compensation Claim that is not asserted in accordance with Section 2.2 of the Plan shall be deemed
disallowed under the Plan and shall be forever barred against the Debtor, the Debtor’s Estate, or
any of its Assets or property, and the Holder thereof shall be enjoined from commencing or
continuing any action, employment of process or act to collect, offset, recoup or recover such
Claim.

               3.      Priority Tax Claims.

        Pursuant to section 1129(a)(9)(C) of the Bankruptcy Code, unless otherwise agreed by a
Holder of an Allowed Priority Tax Claim and the Debtor, each Holder of an Allowed Priority Tax
Claim shall receive, in full satisfaction of its Priority Tax Claim, payment in full in Cash of the
Allowed amount of the Priority Tax Claim on the later of the Effective Date or as soon as
practicable after the date when such Claim becomes an Allowed Claim.

               4.      United States Trustee Statutory Fees.

       The Debtor and the Reorganized Debtor, as applicable, will pay fees payable under 28
U.S.C § 1930(a), including fees, expenses, and applicable interest payable to the United States
Trustee, for each quarter (including any fraction thereof) until the Chapter 11 Case is converted,
dismissed, or closed, whichever occurs first.

               5.      Classification of Claims and Interests.

        Except as set forth in the Plan, all Claims against and Interests in the Debtor are placed in
a particular Class. The Debtor has not classified Administrative Expense Claims, Accrued
Professional Compensation Claims, and Priority Tax Claims.

        The following table classifies Claims against and Interests in the Debtor for all purposes,
including voting, confirmation and Distribution pursuant hereto and pursuant to sections 1122 and
1123(a)(1) of the Bankruptcy Code. The Plan deems a Claim or Interest to be classified in a
particular Class only to the extent that the Claim or Interest qualifies within the description of that
Class and shall be deemed classified in a different Class to the extent that any remainder of such
Claim or Interest qualifies within the description of such different Class. A Claim or Interest is in
a particular Class only to the extent that any such Claim or Interest is Allowed in that Class and
has not been paid or otherwise settled prior to the Effective Date. Each Class set forth below is
treated hereunder as a distinct Class for voting and Distribution purposes.

                                                  20
        Case 8-21-71095-ast         Doc 17    Filed 06/15/21       Entered 06/15/21 08:34:22




        Subject to all other applicable provisions of the Plan (including its Distribution provisions),
classified Claims shall receive the treatment described in section 4 of the Plan. The Plan will not
provide any Distributions on account of a Claim to the extent that such Claim has been disallowed,
released, withdrawn, waived, or otherwise satisfied or paid as of the Effective Date, including,
without limitation, payments by third parties.

         The following table designates the Classes of Claims against and Interests in the Debtor
and specifies which of those Classes are (i) Impaired or Unimpaired by the Plan, (ii) entitled to
vote to accept the Plan in accordance with section 1126 of the Bankruptcy Code, (iii) deemed to
reject the Plan, or (iv) deemed to accept the Plan.

  Class             Claims and Interests                 Status              Entitled to Vote
    1               Other Priority Claims              Unimpaired         No (Deemed to Accept)
    2               Other Secured Claims               Unimpaired         No (Deemed to Accept)
    3                   Bond Claims                     Impaired                    Yes
    4      General Unsecured Claims, including          Impaired                    Yes
           Rejection Damage and Bond Trustee
                    Deficiency Claims
    5           Resident Refund Claims                  Impaired                    Yes

    6               Intercompany Claims                 Impaired          No (Deemed to Reject)

    7               Interests in the Debtor            Unimpaired         No (Deemed to Accept)


               6.        Treatment of Claims and Interests.

                         a.      Other Priority Claims (Class 1).

        This Class consists of all Allowed Other Priority Claims against the Debtor that are
specified as having priority in section 507(a) of the Bankruptcy Code, if any such Claims exist as
of the Effective Date. Except to the extent that a Holder of an Allowed Other Priority Claim
against the Debtor has agreed to a different treatment of such Claim, each such Holder shall
receive, in full satisfaction of such Allowed Other Priority Claim, Cash in an amount equal to such
Allowed Other Priority Claim, on or as soon as reasonably practicable after the later of (i) the
Effective Date; (ii) the date the Other Priority Claim becomes an Allowed Claim; or (iii) the date
for payment provided by any agreement or arrangement between the Debtor and the Holder of the
Allowed Other Priority Claim against the Debtor.

                         b.      Other Secured Claims (Class 2).

        This Class consists of all Other Secured Claims against the Debtor. In full satisfaction of
an Allowed Other Secured Claim, on the later of the Effective Date and the date on which the
Other Secured Claim is Allowed, each Holder of an Allowed Other Secured Claim shall receive,
at the sole and exclusive option of the Reorganized Debtor: (a) Cash equal to the amount of such
Claim; or (b) treatment of such Allowed Other Secured Claim in any other manner that renders the
Claim Unimpaired, including Reinstatement.

                                                  21
      Case 8-21-71095-ast        Doc 17     Filed 06/15/21     Entered 06/15/21 08:34:22




                       c.      Bond Claims (Class 3).

        This Class consists of the Bond Claims against the Debtor. The Bond Claims are Allowed
and shall be treated as follows: (i) Bond Claims on account of the 2014 A Bonds are Allowed in
the aggregate amount of $[●], (ii) Bond Claims on account of the 2014 B Bonds are Allowed in
the aggregate amount of $[●], (iii) Bond Claims on account of the 2014 C Bonds are Allowed in
the aggregate amount of $[●]. Unliquidated, accrued and unpaid fees and expenses of the 2014
Bond Trustee and its professionals incurred through the Petition Date and not paid during this
Chapter 11 Case are also part of, and shall be added to, the aggregate amount of the Bond Claims.
Upon the terms and subject to the conditions set forth in the Plan, in full and final satisfaction,
settlement, release, and discharge of the Bond Claims, on the Effective Date or as soon as
reasonably practicable thereafter, each Holder of Bond Claims on account of the Series 2014A
Bonds and Series 2014B Bonds shall exchange the then outstanding Series 2014A Bonds and
Series 2014B Bonds for a pro rata share of the Series 2021B Bonds issued in the aggregate original
principal amount of $127,327,200. On the Effective Date or as soon as reasonably practicable
thereafter, the Series 2014C Bonds will be cancelled in whole without any payment or
consideration. Any and all fees of the 2014 Bond Trustee and its professionals shall be paid,
subject to the terms of the 2014 Bond Documents, from the existing debt service reserve fund for
the Series 2014 Bonds and shall otherwise be treated as part of the Allowed Bond Claims and shall
be paid in full on the Effective Date. Accordingly, Class 3 Claims are Impaired.

                       d.      General Unsecured Claims (Class 4).

        This Class consists of all General Unsecured Claims against the Debtor, including
Rejection Damage Claims and Bondholder Deficiency Claims. Except to the extent that a Holder
of an Allowed General Unsecured Claim against the Debtor agrees to a different treatment of such
Claim, on the Effective Date, the Debtor will pay an amount equal to fifteen (15) percent of the
Allowed Amount of such Class 4 Claim, in each case subject to all defenses or disputes the Debtor
may assert as to the validity or amount of such Claims. The Bondholders will receive no
distribution on account of their Bondholder Deficiency Claims but shall have the right to vote such
claims. Accordingly, Class 4 Claims are Impaired.

                       e.      Resident Refund Claims (Class 5).

        This Class consists of all presently due and owing claims for refunds of entrance fees
pursuant to Residency Agreements and applicable New York State law. In full satisfaction of an
Allowed Resident Refund Claim, on the later of the Effective Date and the date on which the
Resident Refund Claim is Allowed, each Holder of an Allowed Resident Refund Claim shall
receive payment in the full face amount of such Class 5 Claim but shall not receive interest thereon.
Accordingly, Class 5 Claims are Impaired.

                       f.      Intercompany Claims (Class 6).

     This Class consists of all Intercompany Claims against the Debtor including Claims of the
Member. All Intercompany Claims shall be extinguished without distribution.




                                                 22
      Case 8-21-71095-ast        Doc 17      Filed 06/15/21     Entered 06/15/21 08:34:22




                       g.      Interests in the Debtor (Class 7).

        This Class consists of Interests of the Debtor. On the Effective Date, Interests of the Debtor
shall be Reinstated, and the holder of such Interests shall retain such Interests.

       B.      Cramdown.

        If all applicable requirements for confirmation of the Plan are met as set forth in
section 1129(a) of the Bankruptcy Code except subsection (8) thereof, the Debtor may request that
the Court confirm the Plan in accordance with section 1129(b) of the Bankruptcy Code on the basis
that the Plan is fair and equitable and does not discriminate unfairly with respect to each Class of
Claims or Interests that is Impaired under, and has not accepted or is deemed to reject, the Plan.

       C.      Means for Implementation of the Plan.

               1.      Refinancing Transactions.

         On the Effective Date, the Debtor, the Reorganized Debtor or any other entities may take
all actions as may be necessary or appropriate to effect any transaction described in, approved by,
contemplated by, or necessary to effectuate the Plan, including: (a) the execution and delivery of
appropriate agreements or other documents of refinancing, exit financing or reorganization
containing terms that are consistent with the terms of the Plan and that satisfy the requirements of
applicable law; (b) the execution and delivery of appropriate instruments of transfer, assignment,
assumption, or delegation of any property, right, liability, duty, or obligation on terms consistent
with the terms of the Plan; (c) the filing of appropriate certificates of incorporation, merger, or
consolidation with the appropriate governmental authorities under applicable law; and (d) all other
actions that the Debtor or the Reorganized Debtor, as applicable, determines are necessary or
appropriate.

        The Confirmation Order shall and shall be deemed to, under both section 1123 and section
363 of the Bankruptcy Code, authorize, among other things, all actions as may be necessary or
appropriate to effect any transaction described in, approved by, contemplated by, or necessary to
effectuate the Plan.

               2.      2021 Bond Documents.

        The Reorganized Debtor shall be authorized to enter into the 2021 Bond Documents on the
Effective Date. On the Effective Date, and following the consummation of the Refinancing
Transaction, the 2021 Bond Documents to which the Reorganized Debtor will be a party shall
constitute legal, valid, binding, and authorized obligations of the Reorganized Debtor, enforceable
in accordance with their terms. The financial accommodations to be extended under the 2021
Bond Documents are being extended and shall be deemed to have been extended in good faith and
for legitimate business purposes and are reasonable and shall not be subject to avoidance,
recharacterization, or subordination (including equitable subordination) for any purposes
whatsoever and shall not constitute preferential transfers, fraudulent conveyances, or other
voidable transfers under the Bankruptcy Code or any other applicable non-bankruptcy law. On
the Effective Date, all of the Liens and security interests to be granted in accordance with the 2021
Bond Documents (a) shall be deemed to be granted, (b) shall be legal, binding, and enforceable

                                                 23
        Case 8-21-71095-ast          Doc 17      Filed 06/15/21        Entered 06/15/21 08:34:22




Liens on and security interests in the collateral granted thereunder in accordance with the terms of
the 2021 Bond Documents, (c) shall be deemed automatically perfected on the Effective Date
(without any further action being required by the Reorganized Debtor, the Trustee, or any of
Holders of Series 2021 Bonds), having the priority set forth in the 2021 Bond Documents and
subject only to such Liens and security interests as may be permitted under the 2021 Bond
Documents, and (d) shall not be subject to avoidance, recharacterization, or subordination
(including equitable subordination) for any purposes whatsoever and shall not constitute
preferential transfers, fraudulent conveyances, or other voidable transfers under the Bankruptcy
Code or any applicable non-bankruptcy law. The Reorganized Debtor, and the Entities granted
such Liens and security interests are authorized to make all filings and recordings and to obtain all
governmental approvals and consents necessary to establish and perfect such Liens and security
interests under the provisions of the applicable state, provincial, federal, or other law that would
be applicable in the absence of the Plan and the Confirmation Order (it being understood that
perfection shall occur automatically by virtue of the entry of the Confirmation Order, and any such
filings, recordings, approvals, and consents shall not be required). The Reorganized Debtor shall
take such actions as reasonably requested by the 2021 Bond Trustee and consistent with the Plan
and the Plan Support Agreement in connection with the Refinancing Transactions and will
thereafter cooperate to make all other filings and recordings that otherwise would be necessary
under applicable law to give notice of such Liens and security interests to third parties.

        On the Effective Date, the Reorganized Debtor shall cause the 2021 Issuer to issue the
Series 2021 Bonds, the primary economic terms of which are described below. 7

                  3.      Series 2021A Bonds.

    Principal:             $40,710,000.00, on the terms and conditions set forth in the 2021 Bond
                           Documents.

    Rate of Interest       Fixed rate of 9.0% per annum, payable semi-annually. Principal on the
    and Payment            Series 2021A Bonds will amortize commencing January 1, 2027 as set
    Terms:                 forth in the 2021 Bond Documents.

    Maturity Date:         January 1, 2041

    Call Protection:       The Series 2021A Bonds will subject to optional redemption at par on and
                           after October 1, 2031 (the “Par Call Date”). The Series 2021A Bonds
                           shall also be subject to optional redemption on and after October 1, 2026
                           and prior to the Par Call Date, at a make-whole redemption price as set
                           forth in the 2021 Bond Documents.

    Collateral:            The Series 2021A Bonds will be secured by a first priority lien on all
                           assets of Debtor, except the LSA, and shall have payment priority over




7
   The information set forth in the accompanying chart is solely for summary purposes. To the extent there is any
discrepancy between the information set forth in the chart and the 2021 Bond Documents, the 2021 Bond Documents,
copies of which are attached hereto as Exhibit C, control.
                                                       24
    Case 8-21-71095-ast     Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




                   the Series 2021B Bonds.

              4.   Series 2021B Bonds.

Principal:         The Series 2014A Bonds and Series 2014B Bonds (in the current
                   aggregate principal amount of $139,917,130) will be exchanged for a pro
                   rata amount of the new Series 2021B Bonds in a principal amount of
                   $127,327,200.

Rate of Interest   The Series 2021B Bonds will be subordinate in payment and security to
and Payment        the Series 2021A Bonds. Interest on the Series 2021B Bonds will be
Terms:             reduced from the current fixed blended rate of 6.613% to a fixed rate of
                   5.0% per annum. The Series 2021B Bonds will bear interest at the rate
                   of (i) 5.00% per annum, provided that upon the earlier of (x) the
                   incurrence of indebtedness by the Corporation, the Sponsor or any
                   affiliate thereof for Phase II, (y) twenty years after the Effective Date and
                   (z) the date on which the Corporation has 150 Days Cash on Hand in
                   excess of the MLR Requirement (as defined below), the interest rate on
                   the Series 2021B Bonds shall increase to 5.25% per annum. Principal on
                   the Series 2021B Bonds will amortize commencing January 1, 2042 as
                   set forth in 2021 Bond Documents.

Maturity Date:     January 1, 2058

Call Protection:   The Series 2021B Bonds will not be subject to optional redemption prior
                   to October 1, 2026. The Series 2021B Bonds will be subject to optional
                   redemption prior to the maturity at the following prices (as a percentage
                   of the principal amount of the Series 2021B Bonds):
                                                                        Redemption
                                     Redemption Date                        Price
                           October 1, 2026 – September 30, 2027             107%
                           October 1, 2027 – September 30, 2028             106
                           October 1, 2028 – September 30, 2029             105
                           October 1, 2029 – September 30, 2030             105
                           October 1, 2030 – September 30, 2031             105
                           October 1, 2031 – September 30, 2032             105
                           October 1, 2032 – September 30, 2033             105
                           October 1, 2033 – September 30, 2034             104
                           October 1, 2034 – September 30, 2035             103
                           October 1, 2035 – September 30, 2036             102
                           October 1, 2036 – September 30, 2037             101
                               October 1, 2037 and thereafter               100

Collateral:        The Series 2021B Bonds will be secured by a first priority lien on all
                   assets of the Debtor, except the LSA, and subject to the payment priority
                   of the Series 2021A Bonds.


                                            25
      Case 8-21-71095-ast        Doc 17     Filed 06/15/21     Entered 06/15/21 08:34:22




               5.      Accrued Interest and Series 2014C Bonds

        Past due and accrued interest on the Series 2014A Bonds and Series 2014B Bonds and the
entirety of the Series 2014C Bonds will be extinguished. The accreted value of the Series 2014C
Bonds as of June 12, 2021 is $67,869,098.02.

               6.      Member Contribution and Liquidity Support Agreement.

        The Member and the Debtor executed an agreement evidencing the Member’s obligation
to provide the Member Contribution of $9 million to the Debtor, subject to satisfaction of certain
conditions precedent, on June 14, 2021 (the “Contribution Agreement”). Approximately
$3,600,000 of the Member Contribution will come from the proceeds of the closing of the sale of
the real property located in the hamlet of Mount Sinai within the Town of Brookhaven in Suffolk
County, New York (the “Proceeds”), which are currently held by the Member, subject to ACCHS
or an affiliate obtaining the approval of DOH for the use of such proceeds (the “DOH Approval”).

        The Member Contribution shall be subject to the following conditions: (i) the Bankruptcy
Court shall have entered an order confirming the Plan in a form reasonably acceptable to ACCHS
as described in the Contribution Agreement; (ii) the order confirming the Plan shall not be subject
to any stay or appeal; (iii) the Member Contribution is used by the Borrower to fund the balance
of the MLRR or, once the MLRR is funded, other costs of the Restructuring that are not funded
by the new money paid for Series 2021A Bonds, (iv) the Member Contribution, as a condition of
the issuance of the New Money, is set forth in one or more of the documents evidencing the Series
2021 Bonds, all of which have been duly adopted by the 2021 Issuer pursuant to a final Bond
authorizing resolution (as may be amended form time to time); (v) the DOH has granted the DOH
Approval, provided that such condition shall only apply to the Proceeds; (vi) any and all other
requisite state and local approvals, including, without limitation, approvals by the Charites Bureau
of the New York State Attorney General, the DOH, and DFS, if necessary, have been granted by
the applicable agency; and (vii) the documents evidencing the Borrower’s and other parties’
obligations under the Series 2021 Bonds, all of which have been duly adopted by the Issuer
pursuant to a final Bond authorizing resolution (as may be amended form time to time), and the
Plan provide that the Subvention Certificate evidencing the $3,000,000 subvention from ACCHS
to the Borrower issued on March 31, 2004 shall survive the Restructuring, subordinate to all the
Series 2021 Bonds.

        The Member shall also provide liquidity support under the LSA for a 10-year period as
provided in the LSA, which shall be reserved for making payments to keep the Borrower in
regulatory compliance, including with respect to payments of unpaid entrance fee refunds and
satisfaction of minimum liquid reserve requirements that may become due in the future. The funds
provided pursuant to the LSA shall not be subject to the liens of the 2021 Bond Trustee, and the
LSA may not be amended without the consent of the 2021 Bond Trustee. Funding of the LSA will
come from the closing of the sale of substantially all of the assets of Amsterdam Nursing Home
Corporation (1992).



                                                26
      Case 8-21-71095-ast         Doc 17    Filed 06/15/21     Entered 06/15/21 08:34:22




               7.      Reserves

       Under New York law, CCRCs are required to maintain liquid assets supporting reserve
funds once the community becomes operational. The amount of the debt service reserve fund is
required to be equal to the total of all principal and interest payments becoming due within the
next 12 months under any long-term financing of the facility. The amount of the operating reserve
fund shall be equal to 35 percent of the sum of the projected operating expenses during the next
12 months, plus the projected aggregate of all taxes and insurance expenses related to capital assets
due within the next 12 months, plus the projected debt interest payments due within the next 12
months, excluding the debt interest payments described in the description of the debt reserve fund
above, plus the projected and/or actual refund expenses becoming due within the next 12 months.
As a result of the restructuring, the Debtor will be in compliance with the minimum liquid
operating reserve requirement and minimum liquid debt reserve requirement as set forth by New
York State DFS Insurance Regulation 140.

               8.      No Further Corporate Action.

        The issuance of the Series 2021 Bonds for distribution under the Plan is authorized without
the need for further corporate action, and all of the Series 2021 Bonds issued or issuable under the
Plan shall be duly authorized and validly issued under the Plan. The Reorganized Debtor shall
cause to be delivered customary legal opinions and other documents in connection with the
issuance of the Series 2021 Bonds, in form and substance acceptable to the Trustee, including,
without limitation, (i) the Opinion of Bond Counsel, and (ii) a lender’s title policy with respect to
the real property securing the Reorganized Debtor’s obligations under the Series 2021 Bond
Documents, and the first mortgage position of the Trustee, subject to such exceptions as are
reasonably acceptable to the Trustee.

               9.      Continued Corporate Existence.

        Except as otherwise provided in the Plan, the Debtor shall continue to exist as of the
Effective Date as a separate corporate Entity, with all the powers of a corporation under the
applicable law in the jurisdiction where the Debtor is incorporated or formed and under the
certificate of incorporation and bylaws (or other formation documents) in effect prior to the
Effective Date, except to the extent such certificate of incorporation and bylaws (or other formation
documents) are amended by the Plan or otherwise, and to the extent such documents are amended,
such documents are deemed to be under the Plan and require no further action or approval.

               10.     Vesting of Assets in the Reorganized Debtor.

       Except as otherwise provided in the Plan or any agreement, instrument, or other document
incorporated therein, including the Liens and security interests granted under the 2014 Bond
Documents which such Liens and security interests continue to secure the obligations related to
the 2021 Bond Documents, on the Effective Date, all property in the Estate, all Causes of Action,
and any property acquired by the Debtor under the Plan shall vest in the Reorganized Debtor, free
and clear of all Liens, Claims, charges, or other encumbrances. On and after the Effective Date,
except as otherwise provided in the Plan, the Reorganized Debtor may operate its business and
may use, acquire, or dispose of property and compromise or settle any Claims, Interests, or Causes

                                                 27
      Case 8-21-71095-ast       Doc 17     Filed 06/15/21     Entered 06/15/21 08:34:22




of Action without supervision or approval by the Court and free of any restrictions of the
Bankruptcy Code or the Bankruptcy Rules.

               11.    Cancellation of Agreements, Security Interests, and Other Interests.

        On the Effective Date, except to the extent otherwise specifically provided in the Plan,
including to the extent certain of the Original Bond Documents continue in existence pursuant to
their amendment and restatement pursuant to the 2021 Bond Documents, all notes, instruments,
certificates, and other documents evidencing the Bonds, shall be cancelled and the obligations of
the Debtor or the Reorganized Debtor thereunder or in any way related thereto (including, without
limitation, any guarantee obligations of any non-Debtor Affiliates with respect to the Bond Claims)
shall be discharged and the agents and Trustee thereunder shall be automatically and fully
discharged from all duties and obligations thereunder. Except to the extent certain security
interests and Liens continue in existence pursuant to the 2021 Bond Documents, all existing
security interests and/or Liens and/or any other Secured Claims shall also be automatically
released, discharged, terminated, and of no further force and effect as of the Effective Date.
Notwithstanding the foregoing, following confirmation of the Plan or the occurrence of the
Effective Date, to the extent that the Original Bond Documents do not otherwise remain in effect
pursuant to the 2021 Bond Documents, any credit document or agreement that governs the rights
of any Holder of a Bond Claim shall continue in effect for purposes of (1) allowing Holders of
such Allowed Claims to receive distributions under the Plan; (2) allowing and preserving the rights
of the agents or representative of Holders of such Claims to make distributions on account of such
Allowed Claims, as provided in the Plan; (3) preserving all exculpations in favor of the Trustee;
(4) allowing the Trustee to enforce any rights and obligations owed to it, solely by Holders of
Series 2014 Bonds under the 2014 Bond Documents, the Plan or the Confirmation Order, including
the ability of the 2014 Bond Trustee to be compensated for fees and reimbursed for expenses,
including expenses of its professionals, to assert its charging lien, to enforce its indemnity and
other rights and protections with respect to and pursuant to the 2014 Bond Documents; and (5)
permitting the Trustee to appear and be heard in the Chapter 11 Case, or in any proceeding in the
Court or any other court.

               12.    Exemption from Registration Requirements; Trading of Securities.

        The offering, issuance, and distribution of Series 2021 Bonds issued under the Plan shall
be exempt from, among other things, the registration requirements of section 5 of the Securities
Act under section 3(a)(2) and 3(a)(4) of the Securities Act of 1933, as amended and under section
1145(a)(1) of the Bankruptcy Code. Any and all Series 2021 Bonds issued under the Plan will be
freely tradable under the Securities Act by the recipients thereof.

               13.    Organizational Documents.

        Subject to Section 6.1 of the Plan, the Reorganized Debtor shall enter into such agreements
and amend its corporate governance documents to the extent necessary to implement the terms and
provisions of the Plan. Under section 1123(a)(6) of the Bankruptcy Code, the organizational
documents of the Reorganized Debtor will prohibit the issuance of non-voting Interests. After the
Effective Date, if necessary, the Reorganized Debtor will amend and restate its organizational
documents, and the Reorganized Debtor will file its respective certificates or articles of
incorporation, bylaws, or such other applicable formation documents, and other constituent
                                                28
      Case 8-21-71095-ast         Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




documents as permitted by the laws of the state of incorporation and the organization documents
of the Reorganized Debtor.

               14.     Exemption from Certain Transfer Taxes and Recording Fees.

        To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfer
from the Debtor to the Reorganized Debtor or to any Entity under, in contemplation of, or in
connection with the Plan or under: (1) the issuance, distribution, transfer, or exchange of any debt,
securities, or other interest in the Debtor or the Reorganized Debtor; (2) the creation, modification,
consolidation, or recording of any mortgage, deed of trust or other security interest, or the securing
of additional indebtedness by such or other means; (3) the making, assignment, or recording of
any lease or sublease; or (4) the making, delivery, or recording of any deed or other instrument of
transfer under, in furtherance of, or in connection with, the Plan, including any deeds, bills of sale,
assignments, or other instrument of transfer executed in connection with any transaction arising
out of, contemplated by, or in any way related to the Plan, shall not be subject to any document
recording tax, stamp tax, conveyance fee, intangibles, or similar tax, mortgage tax, real estate
transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory
filing or recording fee, or other similar tax or governmental assessment, and the appropriate state
or local governmental officials or agents shall forego the collection of any such tax or
governmental assessment and to accept for filing and recordation any of the foregoing instruments
or other documents without the payment of any such tax or governmental assessment.

               15.     Board and Officers of the Reorganized Debtor.

        As of the Effective Date, the members of the Board of Directors and officers of the Debtor
as of the Petition Date shall remain in their current capacities as directors and officers of the
Reorganized Debtor unless otherwise disclosed in the Plan Supplement or prior to the
commencement of the Confirmation Hearing, in each case subject to the ordinary rights and
powers of the Board of Directors to remove or replace the officers in accordance with the
Reorganized Debtor’s organizational documents and any applicable employment agreements that
are assumed pursuant to the Plan. From and after the Effective Date, each officer of the
Reorganized Debtor shall serve pursuant to the terms of the Reorganized Debtor’s certificate of
incorporation and bylaws or other formation and constituent documents, and applicable laws of
the Reorganized Debtor’s jurisdiction of formation.

               16.     Directors and Officers Insurance Policies.

        Notwithstanding anything in the Plan to the contrary, the Reorganized Debtor shall be
deemed to have assumed all of the Debtor’s Directors and Officers (“D&O”) Liability Insurance
Policies under section 365(a) of the Bankruptcy Code effective as of the Effective Date. Entry of
the Confirmation Order will constitute the Court’s approval of the Reorganized Debtor’s foregoing
assumption of the unexpired D&O Liability Insurance Policies. Notwithstanding anything to the
contrary contained in the Plan, Confirmation of the Plan shall not discharge, impair, or otherwise
modify any indemnity obligations assumed by the foregoing assumption of the D&O Liability
Insurance Policies, and each such indemnity obligation will be deemed and treated as an Executory
Contract that has been assumed by the Debtor under the Plan as to which no Proof of Claim need
be filed.

                                                  29
      Case 8-21-71095-ast         Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




               17.     Other Insurance Policies.

        On the Effective Date, the Debtor’s Insurance Policies in existence as of the Effective Date
shall be reinstated and continued in accordance with their terms and, to the extent applicable, shall
be deemed assumed by the Reorganized Debtor under section 365 of the Bankruptcy Code and
Section 7.1 of the Plan. Nothing in the Plan shall affect, impair, or prejudice the rights of the
insurance carriers, the insureds, or the Reorganized Debtor under the Insurance Policies in any
manner, and such insurance carriers, the insureds, and Reorganized Debtor shall retain all rights
and defenses under such Insurance Policies. The Insurance Policies shall apply to and be
enforceable by and against the insureds and the Reorganized Debtor in the same manner and
according to the same terms and practices applicable to the Debtor, as existed prior to the Effective
Date. Following the Effective Date, the Debtor’s Insurance Policies shall comply with all
applicable covenants set forth in the 2021 Bond Documents.

               18.     Preservation of Rights of Action.

        In accordance with section 1123(b) of the Bankruptcy Code but subject to the releases set
forth in Section 9 of the Plan, including but not limited to the release of all Causes of Action against
the Trustee and the Consenting Holders, all Causes of Action that the Debtor may hold against any
Entity shall vest in the Reorganized Debtor on the Effective Date. Thereafter, the Reorganized
Debtor shall have the exclusive right, authority, and discretion to determine, initiate, file,
prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment any
such Causes of Action, whether arising before or after the Petition Date, and to decline to do any
of the foregoing without the consent or approval of any third party or further notice to or action,
order, or approval of the Court. Subject to the releases set forth in Section 9 of the Plan, no
Entity may rely on the absence of a specific reference in the Plan, the Plan Supplement, or
the Disclosure Statement to any specific Cause of Action as any indication that the Debtor or
Reorganized Debtor, as applicable, will not pursue any and all available Causes of Action.
The Debtor or Reorganized Debtor, as applicable, expressly reserves all rights to prosecute
any and all Causes of Action against any Entity, except as otherwise expressly provided in
the Plan, and, therefore, no preclusion doctrine, including the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or
otherwise) or laches, shall apply to any Cause of Action upon, after, or as a consequence of
the confirmation of the Plan or the occurrence of the Effective Date.

               19.     Corporate Action.

        Upon the Effective Date, all actions contemplated by the Plan shall be deemed authorized,
approved, and, to the extent taken prior to the Effective Date, ratified without any requirement for
further action by Holders of Claims or Interests, directors, managers, or officers of the Debtor, the
Reorganized Debtor, or any other Entity, including: (1) assumption of Executory Contracts; (2)
selection of the directors, managers, and officers for the Reorganized Debtor; (3) the execution of
and entry into the 2021 Bond Documents; (4) the issuance and distribution of the Series 2021
Bonds as provided in the Plan; and (5) all other acts or actions contemplated or reasonably
necessary or appropriate to promptly consummate the transactions contemplated by the Plan
(whether to occur before, on, or after the Effective Date). All matters provided for in the Plan
involving the company structure of the Reorganized Debtor and any company action required by
the Debtor or Reorganized Debtor, as applicable, in connection therewith shall be deemed to have
                                                 30
      Case 8-21-71095-ast        Doc 17      Filed 06/15/21     Entered 06/15/21 08:34:22




occurred on and shall be in effect as of the Effective Date without any requirement of further action
by the security holders, directors, managers, authorized persons, or officers of the Debtor or
Reorganized Debtor, as applicable.

        On or prior to the Effective Date, the appropriate officers, directors, managers, or
authorized persons of the Debtor or Reorganized Debtor, as applicable (including any president,
vice-president, chief executive officer, treasurer, general counsel, or chief financial officer
thereof), shall be authorized and directed to issue, execute, and deliver the agreements, documents,
securities, certificates of incorporation, certificates of formation, bylaws, operating agreements,
and instruments contemplated by the Plan (or necessary or desirable to effect the transactions
contemplated by the Plan) in the name of and on behalf of the Debtor or the Reorganized Debtor,
as applicable, including (1) the 2021 Bond Documents, (2) the Series 2021 Bonds and (3) any and
all other agreements, documents, securities, and instruments relating to the foregoing. The
authorizations and approvals contemplated by the Plan shall be effective notwithstanding any
requirements under non-bankruptcy law.

               20.     Effectuating Documents; Further Transactions.

        Prior to, on, and after the Effective Date, the Debtor and Reorganized Debtor and the
directors, managers, officers, authorized persons, and members of the boards of directors or
managers and directors thereof, are authorized to and may issue, execute, deliver, file, or record
such contracts, securities, instruments, releases, and other agreements or documents and take such
actions as may be necessary or appropriate to effectuate, implement, and further evidence the terms
and provisions of the Plan, the 2021 Bond Documents, the Series 2021 Bonds and any other
securities issued under the Plan in the name of and on behalf of the Reorganized Debtor, without
the need for any approvals, authorizations, actions, or consents except for those expressly required
under the Plan. All counterparties to any documents described in this paragraph are authorized to
and may execute any such documents as may be required or provided by such documents without
further order of the Court.

       D.      Assumption of Executory Contracts and Unexpired Leases.

               1.      Assumption of Executory Contracts.

        Except as otherwise provided in the Plan or in a motion filed by the Debtor before the
Effective Date, each of the Executory Contracts of the Debtor, shall be deemed assumed as of the
Effective Date, without the need for any further notice to or action, order, or approval of the Court,
pursuant to section 365 of the Bankruptcy Code. All existing Residency Agreements shall be
assumed. The Confirmation Order may constitute an order of the Court approving the assumption
of each of the Executory Contracts, all pursuant to sections 365(a) and 1123 of the Bankruptcy
Code and effective on the occurrence of the Effective Date.

               2.      Inclusiveness.

       Except as otherwise provided in the Plan or agreed to by the Debtor and the applicable
counterparty, each Executory Contract shall include any and all modifications, amendments,
supplements, restatements or other agreements made directly or indirectly by any agreement,
instrument or other document that in any manner affects such Executory Contract.
                                                 31
      Case 8-21-71095-ast        Doc 17     Filed 06/15/21     Entered 06/15/21 08:34:22




               3.      Cure of Defaults.

        The Debtor or the Reorganized Debtor, as applicable, shall pay Cures, if any, on the
Effective Date or as soon as reasonably practicable thereafter, with the amount and timing of
payment of any such Cure dictated by the Debtor’s ordinary course of business.

               4.      Indemnification.

        On and as of the Effective Date, the Indemnification Provisions will be assumed and
irrevocable and will survive the effectiveness of the Plan, and the Reorganized Debtor’s
governance documents will provide for the indemnification, defense, reimbursement, exculpation,
and/or limitation of liability of and advancement of fees and expenses to the Debtor’s and the
Reorganized Debtor’s current and former directors, officers, employees, and agents to the fullest
extent permitted by law and at least to the same extent as the certificate of incorporation, bylaws,
or similar organizational documents of the Debtor as of the Petition Date, against any claims or
Causes of Action whether direct or derivative, liquidated or unliquidated, fixed, or contingent,
disputed or undisputed, matured or unmatured, known or unknown, foreseen or unforeseen,
asserted or unasserted. The Reorganized Debtor shall not amend and/or restate its certificate of
incorporation, bylaws, or similar organizational document before or after the Effective Date to
terminate or materially adversely affect (1) the Reorganized Debtor’s obligations referred to in the
immediately preceding sentence or (2) the rights of such managers, directors, officers, employees,
or agents referred to in the immediately preceding sentence. Notwithstanding anything to the
contrary in the Plan, the Reorganized Debtor shall not be required to indemnify the Debtor’s
managers, directors, officers, or employees for any claims or Causes of Action for which
indemnification is barred under applicable law, the Debtor’s organizational documents, or
applicable agreements governing the Debtor’s indemnification obligations.

               5.      Full Release and Satisfaction.

        Assumption of any Executory Contract pursuant to the Plan or otherwise shall result in the
full release and satisfaction of any Claims or defaults, whether monetary or nonmonetary,
including defaults of provisions restricting the change in control or ownership interest composition
or other bankruptcy related defaults, arising under any assumed Executory Contract at any time
before the effective date of the assumption.

               6.      Reservation of Rights.

         Nothing contained in the Plan or the Plan Supplement shall constitute an admission by the
Debtor or the Reorganized Debtor that any such contract or lease is in fact an Executory Contract
or that the Debtor or the Reorganized Debtor has any liability thereunder.

               7.      Nonoccurrence of Effective Date.

        In the event that the Effective Date does not occur, the Court shall retain jurisdiction with
respect to any request to extend the deadline for assuming or rejecting unexpired leases under
section 365(d)(4) of the Bankruptcy Code, unless such deadline(s) have expired.



                                                 32
      Case 8-21-71095-ast       Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




       E.      Conditions Precedent to Confirmation and the Effective Date.

               1.     Conditions Precedent to Confirmation.

        The Debtor shall not submit the Confirmation Order for consideration by the Court until
each of the following conditions precedent have been satisfied or waived pursuant to the provisions
of the Plan:

                      a.      The proposed Confirmation Order shall be in form and substance
                              reasonably satisfactory in all respects to the Debtor, the Trustee, the
                              Member and the Consenting Holders; and

                      b.      The Plan and the Plan Supplement, including any schedules,
                              documents, supplements and exhibits thereto shall be in form and
                              substance reasonably acceptable to the Debtor, the Trustee and the
                              Consenting Holders, on the terms contemplated by the Plan Term
                              Sheet.

               2.     Conditions Precedent to the Effective Date.

       The Effective Date shall not occur until each of the following conditions precedent have
been satisfied or waived pursuant to the provisions of the Plan:

                      a.      The Court shall have entered the Confirmation Order, in form and
                              substance reasonably satisfactory to the Debtor, the Trustee, the
                              Member and the Consenting Holders, and such Confirmation Order
                              shall not be subject to any stay or an unresolved request for
                              revocation under section 1144 of the Bankruptcy Code;

                      b.      The Plan Support Agreement shall not have been terminated, and
                              remains in full force and effect;

                      c.      On the occurrence of the Effective Date, the conditions to
                              effectiveness of the 2021 Bond Documents shall have been satisfied
                              or waived by the 2021 Bond Trustee and the Consenting Holders,
                              and the Refinancing Transaction shall have closed pursuant to the
                              terms of the Plan Support Agreement;

                      d.      The Effective Date shall be no later than September 8, 2021.

                      e.      All actions, documents, certificates, opinions and agreements
                              necessary to implement the Plan, including, without limitation, 2021
                              Bond Documents, shall have been effected or executed and
                              delivered to the required parties and, to the extent required, filed
                              with the applicable governmental units in accordance with
                              applicable laws; and

                      f.      All requisite governmental authorities and third parties shall have
                              approved or consented, to the extent required, to all actions,
                                               33
      Case 8-21-71095-ast         Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




                               documents, certificates, and agreements necessary to implement the
                               Plan.

               3.      Waiver of Conditions.

        The conditions to confirmation and consummation of the Plan set forth therein may be
waived in writing at any time by the Debtor, with the written consent of the Trustee, without notice
to any other parties in interest or the Court and without a hearing.

               4.      Effect of Failure of Conditions.

        If consummation of the Plan does not occur, the Plan shall be null and void in all respects
and nothing contained in the Plan or the Disclosure Statement shall: (1) constitute a waiver or
release of any claims by or Claims against the Debtor; (2) prejudice in any manner the rights of
the Debtor, any Holders of Claims or Interests or any other Person; or (3) constitute an admission,
acknowledgment, offer or undertaking by the Debtor, any Holders of Claims or Interests or any
other Person in any respect.

       F.      Effect of Confirmation.

               1.      General.

        Under section 1123 of the Bankruptcy Code, and in consideration for the classification,
distributions, releases and other benefits provided under the Plan, upon the Effective Date, the
provisions of the Plan shall constitute a good faith compromise and settlement of all Claims and
Interests and controversies resolved under the Plan. The entry of the Confirmation Order shall
constitute the Court’s approval of the compromise or settlement of all such Claims, Interests and
controversies, as well as a finding by the Court that any such compromise or settlement is in the
best interests of the Debtor, its Estate, and any Holders of Claims and Interests and is fair, equitable
and reasonable. Notwithstanding anything contained in the Plan to the contrary, the allowance,
classification and treatment of all Allowed Claims and Interests and their respective distributions
(if any) and treatments hereunder, takes into account the relative priority and rights of the Claims
and the Interests in each Class in connection with any contractual, legal and equitable
subordination rights relating thereto whether arising under general principles of equitable
subordination, section 510 of the Bankruptcy Code or otherwise. As of the Effective Date, any
and all contractual, legal and equitable subordination rights, whether arising under general
principles of equitable subordination, section 510 of the Bankruptcy Code or otherwise, relating
to the allowance, classification and treatment of all Allowed Claims and Interests and their
respective distributions (if any) and treatments hereunder, are settled, compromised, terminated
and released pursuant hereto; provided, however, that nothing contained in the Plan shall preclude
any Person or Entity from exercising their rights under and consistent with the terms of the Plan
and the contracts, instruments, releases, indentures, and other agreements or documents delivered
under or in connection with the Plan including but not limited to the 2021 Bond Documents..
Notwithstanding the foregoing, any subordinated debt expressly provided for in the Plan or the
2021 Bond Documents shall remain subordinated to the extent provided for in such documents.




                                                  34
      Case 8-21-71095-ast        Doc 17      Filed 06/15/21     Entered 06/15/21 08:34:22




               2.      Releases by the Debtor.

         Pursuant to section 1123(b) of the Bankruptcy Code, notwithstanding anything contained
in the Plan to the contrary, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the consummation of the transactions contemplated by the Plan, on and after
the Effective Date, each Released Party shall be deemed to be conclusively, absolutely,
unconditionally, irrevocably, and forever released and discharged by each and all of the Debtor,
the Reorganized Debtor, and the Estate, in each case on behalf of themselves and their respective
successors, assigns, and representatives, and any and all other entities who may purport to assert
any Cause of Action, directly or derivatively, by, through, for, or because of the foregoing entities,
from any and all claims, obligations, rights, suits, damages, Causes of Action, remedies, and
liabilities whatsoever, including any derivative claims, asserted or assertable on behalf of any of
the Debtor, the Reorganized Debtor, or the Estate, as applicable, whether known or unknown,
foreseen or unforeseen, existing or hereinafter arising, in law, equity, tort, contract, or otherwise,
that the Debtor, the Reorganized Debtor, or the Estate would have been legally entitled to assert
in their own right (whether individually or collectively) or on behalf of the holder of any Claim
against, or Interest in, the Debtor or other Entity, based on or relating to, or in any manner arising
from, in whole or in part, the Debtor (including the capital structure, management, ownership, or
operation thereof), the purchase, sale, or rescission of the purchase or sale of any security of the
Debtor or the Reorganized Debtor, the subject matter of, or the transactions or events giving rise
to, any Claim or Interest that is treated in the Plan, the business or contractual arrangements
between the Debtor and any Released Party, the Series 2014 Bonds, the assertion or enforcement
of rights and remedies against the Debtor, the Debtor’s in- or out-of-court restructuring efforts,
any Avoidance Actions, intercompany transactions between the Debtor and any non-Debtor, the
Chapter 11 Case, the formulation, preparation, dissemination, negotiation, filing, or consummation
of the Plan Support Agreement, the Disclosure Statement, the Refinancing Transaction, the Plan
(including, for the avoidance of doubt, the Plan Supplement), the Cash Collateral Order, or any
other restructuring transaction, contract, instrument, release, or other agreement or document
(including any legal opinion requested by any Entity regarding any transaction, contract,
instrument, document or other agreement contemplated by the Plan or the reliance by any Released
Party on the Plan or the Confirmation Order in lieu of such legal opinion) created or entered into
in connection with the Disclosure Statement, the Plan Support Agreement, the Plan (including for
the avoidance of doubt the plan supplement), or the 2021 Bond Documents, before or during the
filing of the Chapter 11 Case, the filing of the Chapter 11 Case, the pursuit of Confirmation of the
Plan, the pursuit of consummation of this Plan, the administration and implementation of this Plan,
including the issuance or distribution of securities pursuant to the Plan, or the distribution of
property under the Plan or any other related agreement, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective Date,
other than Claims or liabilities arising out of or relating to any act or omission of a Released Party
that constitutes actual fraud, willful misconduct, or gross negligence as determined by a Final
Order of the Bankruptcy Court. Notwithstanding anything to the contrary in the foregoing, the
releases set forth above do not release any post Effective Date obligations of any party or Entity
under the Plan, the Confirmation Order, any Refinancing Transaction, or any document,
instrument, or agreement (including those set forth in the Plan Supplement) executed to implement
the Plan, including the 2021 Bond Documents, the LSA, the Member Contribution Agreement or
any Claim or obligation arising under the Plan.


                                                 35
      Case 8-21-71095-ast        Doc 17     Filed 06/15/21     Entered 06/15/21 08:34:22




        The foregoing release shall be effective as of the Effective Date without further notice to
or order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule or
the vote, consent, authorization or approval of any Person and the Confirmation Order will
permanently enjoin the commencement or prosecution by any Person or Entity, whether directly,
derivatively or otherwise, of any claims, obligations, suits, judgments, damages, demands, debts,
rights, Causes of Action or liabilities released under the foregoing release. Notwithstanding the
foregoing, nothing in section 9.2 of the Plan shall or shall be deemed to prohibit the Debtor or the
Reorganized Debtor from asserting and enforcing any claims, obligations, suits, judgments,
demands, debts, rights, Causes of Action or liabilities they may have against any Person that is
based upon an alleged breach of a confidentiality or non-compete obligation owed to the Debtor
or the Reorganized Debtor, unless otherwise expressly provided for in the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, under
Bankruptcy Rule 9019, of foregoing debtor release, which includes by reference each of the
related provisions and definitions contained in the Plan, and further, shall constitute the
Bankruptcy Court’s finding that the foregoing release is: (i) in exchange for the good and
valuable consideration provided by the Released Parties including, without limitation, the
Released Parties’ contributions to facilitating the restructuring and implementing the Plan; (ii) a
good faith settlement and compromise of the Claims released by the debtor’s release; (iii) in the
best interest of the Debtor and its Estate; (iv) fair, equitable and reasonable; (v) given and made
after due notice and opportunity for hearing; and (vi) a bar to the Debtor, the Reorganized
Debtor, or the Debtor’s Estate asserting any Claim or Cause of Action released pursuant to the
debtor’s release.

               3.      Releases by Holders of Claims.

     ON AND AFTER THE EFFECTIVE DATE, EXCEPT (I) FOR THE RIGHT TO
ENFORCE THE PLAN OR ANY RIGHT OR OBLIGATION ARISING UNDER THE
PLAN SUPPLEMENT THAT REMAINS IN EFFECT OR BECOMES EFFECTIVE
AFTER THE EFFECTIVE DATE OR (II) AS OTHERWISE EXPRESSLY PROVIDED IN
THE PLAN OR CONFIRMATION ORDER, INCLUDING THE 2021 BOND
DOCUMENTS, IN EXCHANGE FOR GOOD AND VALUABLE CONSIDERATION,
INCLUDING THE OBLIGATIONS OF THE DEBTOR UNDER THE PLAN AND THE
CONTRIBUTIONS OF THE RELEASED PARTIES TO FACILITATE AND
IMPLEMENT THE PLAN, TO THE FULLEST EXTENT PERMISSIBLE UNDER
APPLICABLE LAW, EACH RELEASED PARTY WILL BE CONCLUSIVELY,
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY, AND FOREVER RELEASED
AND DISCHARGED BY EACH RELEASING PARTY FROM ANY AND ALL CLAIMS,
OBLIGATIONS, RIGHTS, SUITS, DAMAGES, CAUSES OF ACTION, REMEDIES, AND
LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN, FORESEEN OR
UNFORESEEN, EXISTING OR HEREINAFTER ARISING, IN LAW, EQUITY, TORT,
CONTRACT, OR OTHERWISE, INCLUDING ANY DERIVATIVE CLAIMS ASSERTED
ON BEHALF OF THE DEBTOR, THAT SUCH ENTITY WOULD HAVE BEEN
LEGALLY ENTITLED TO ASSERT (WHETHER INDIVIDUALLY OR
COLLECTIVELY), BASED ON OR RELATING TO, OR IN ANY MANNER ARISING
FROM, IN WHOLE OR IN PART, THE PURCHASE, SALE, OR RESCISSION OF THE
PURCHASE OR SALE OF ANY SECURITY OF THE DEBTOR OR THE

                                                36
    Case 8-21-71095-ast   Doc 17   Filed 06/15/21   Entered 06/15/21 08:34:22




REORGANIZED DEBTOR, THE SUBJECT MATTER OF, OR THE TRANSACTIONS
OR EVENTS GIVING RISE TO, ANY CLAIM OR INTEREST THAT IS TREATED IN
THE PLAN, THE BUSINESS OR CONTRACTUAL ARRANGEMENTS BETWEEN THE
DEBTOR AND ANY RELEASED PARTY, THE SERIES 2014 BONDS, THE ASSERTION
OR ENFORCEMENT OF RIGHTS AND REMEDIES AGAINST THE DEBTOR, THE
DEBTOR’S IN- OR OUT-OF-COURT RESTRUCTURING EFFORTS, ANY
AVOIDANCE ACTIONS, INTERCOMPANY TRANSACTIONS BETWEEN THE
DEBTOR AND ANY NON-DEBTOR, THE CHAPTER 11 CASE, THE FORMULATION,
PREPARATION, DISSEMINATION, NEGOTIATION, FILING, OR CONSUMMATION
OF THE PLAN SUPPORT AGREEMENT, THIS DISCLOSURE STATEMENT, THE
REFINANCING TRANSACTION, THE PLAN (INCLUDING, FOR THE AVOIDANCE
OF DOUBT, THE PLAN SUPPLEMENT), THE CASH COLLATERAL ORDER, OR ANY
OTHER RESTRUCTURING TRANSACTION, CONTRACT, INSTRUMENT, RELEASE,
OR OTHER AGREEMENT OR DOCUMENT (INCLUDING ANY LEGAL OPINION
REQUESTED BY ANY ENTITY REGARDING ANY TRANSACTION, CONTRACT,
INSTRUMENT, DOCUMENT OR OTHER AGREEMENT CONTEMPLATED BY THE
PLAN OR THE RELIANCE BY ANY RELEASED PARTY ON THE PLAN OR THE
CONFIRMATION ORDER IN LIEU OF SUCH LEGAL OPINION) CREATED OR
ENTERED INTO IN CONNECTION WITH THE DISCLOSURE STATEMENT, THE
PLAN SUPPORT AGREEMENT, THE PLAN (INCLUDING FOR THE AVOIDANCE OF
DOUBT THE PLAN SUPPLEMENT), OR 2021 BOND DOCUMENTS, THE LSA OR THE
MEMBER CONTRIBUTION AGREEMENT, BEFORE OR DURING THE FILING OF
THE CHAPTER 11 CASE, THE FILING OF THE CHAPTER 11 CASE, THE PURSUIT
OF CONFIRMATION OF THE PLAN, THE PURSUIT OF CONSUMMATION OF THE
PLAN, THE ADMINISTRATION AND IMPLEMENTATION OF THE PLAN,
INCLUDING THE ISSUANCE OR DISTRIBUTION OF SECURITIES PURSUANT TO
THE PLAN, OR THE DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY
OTHER RELATED AGREEMENT, OR UPON ANY OTHER ACT OR OMISSION,
TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCE TAKING
PLACE ON OR BEFORE THE EFFECTIVE DATE, OTHER THAN CLAIMS OR
LIABILITIES ARISING OUT OF OR RELATING TO ANY ACT OR OMISSION OF A
RELEASED PARTY OTHER THAN THE DEBTOR THAT CONSTITUTES ACTUAL
FRAUD, WILLFUL MISCONDUCT, OR GROSS NEGLIGENCE AS DETERMINED BY
A FINAL ORDER OF THE BANKRUPTCY COURT.           NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THE FOREGOING, THE RELEASES SET
FORTH ABOVE DO NOT RELEASE ANY POST EFFECTIVE DATE OBLIGATIONS
OF ANY PARTY OR ENTITY UNDER THE PLAN, THE CONFIRMATION ORDER,
ANY REFINANCING TRANSACTION, OR ANY DOCUMENT, INSTRUMENT, OR
AGREEMENT (INCLUDING THOSE SET FORTH IN THE PLAN SUPPLEMENT)
EXECUTED TO IMPLEMENT THE PLAN, INCLUDING THE 2021 BOND
DOCUMENTS, OR ANY CLAIM OR OBLIGATION ARISING UNDER THE PLAN.

     ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE
BANKRUPTCY COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019,
OF THE THIRD-PARTY RELEASES, WHICH INCLUDES BY REFERENCE EACH OF
THE RELATED PROVISIONS AND DEFINITIONS CONTAINED HEREIN, AND,
FURTHER, SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING THAT
                                      37
      Case 8-21-71095-ast        Doc 17      Filed 06/15/21     Entered 06/15/21 08:34:22




THE THIRD PARTY RELEASES ARE: (A) CONSENSUAL; (B) ESSENTIAL TO THE
CONFIRMATION OF THE PLAN; (C) GIVEN IN EXCHANGE FOR THE GOOD AND
VALUABLE CONSIDERATION PROVIDED BY THE RELEASED PARTIES; (D) A
GOOD FAITH SETTLEMENT AND COMPROMISE OF THE CLAIMS RELEASED BY
THE THIRD-PARTY RELEASES; (E) IN THE BEST INTERESTS OF THE DEBTOR
AND ITS ESTATE; (F) FAIR, EQUITABLE, AND REASONABLE; (G) GIVEN AND
MADE AFTER DUE NOTICE AND OPPORTUNITY FOR HEARING; AND (H) A BAR
TO ANY OF THE RELEASING PARTIES ASSERTING ANY CLAIM OR CAUSE OF
ACTION RELEASED PURSUANT TO THE THIRD-PARTY RELEASES.

               4.      Exculpation.

         Except as otherwise specifically provided in the Plan or the Confirmation Order, to the
maximum extent permitted by applicable law, no Exculpated Party will have or incur liability for,
and each Exculpated Party will be released and exculpated from, any Claim, obligation, suit,
judgment, damage, demand, debt, right, Cause of Action, remedy, loss and liability for any Claim
in connection with or arising out of this Chapter 11 Case, the formulation, preparation,
dissemination, negotiation, Filing, or termination of the Plan Support Agreement and related
prepetition transactions, this Disclosure Statement, the Plan, the Plan Supplement, or any
Refinancing Transaction, contract, instrument, release or other agreement or document (including
any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document or other agreement contemplated by the Plan or the reliance by any Released Party on
the Plan or the Confirmation Order in lieu of such legal opinion) created or entered into before or
during this Chapter 11 Case, any preference, fraudulent transfer, or other avoidance claim arising
pursuant to chapter 5 of the Bankruptcy Code or other applicable law, the Filing of the Chapter 11
Case, the solicitation of votes for or the pursuit of confirmation of the Plan, the administration,
funding, consummation, or distribution of property under of the Plan or any related agreement, the
occurrence of the Effective Date, the issuance of securities under or in connection with the Plan,
or the transactions in furtherance of any of the foregoing, or upon any other related act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective Date,
except for (a) the liability of any entity that would otherwise result from the failure to perform or
pay any obligation or liability under the Plan or any contract, instrument, release or other
agreement or document to be entered into or delivered in connection with the Plan including the
2021 Bond Documents, the LSA and the Member Contribution Agreement; or (b) claims related
to any act or omission that is determined in a Final Order by a court of competent jurisdiction to
have constituted actual fraud, willful misconduct, or gross negligence, but in all respects such
Entities shall be entitled to reasonably rely upon the advice of counsel with respect to their duties
and responsibilities pursuant to the Plan.

        The Exculpated Parties and other parties set forth above have, and upon confirmation of
the Plan shall be deemed to have, participated in good faith and in compliance with the applicable
laws with regard to the solicitation of votes and distribution of consideration pursuant to the Plan
and, therefore, are not, and on account of such distributions shall not be, liable at any time for the
violation of any applicable law, rule, or regulation governing the solicitation of acceptances or
rejections of the Plan or such distributions made pursuant to the Plan.



                                                 38
      Case 8-21-71095-ast       Doc 17     Filed 06/15/21     Entered 06/15/21 08:34:22




               5.     Discharge of Claims and Causes of Action.

        To the fullest extent provided under section 1141(d)(1)(A) and other applicable provisions
of the Bankruptcy Code, except as otherwise expressly provided by the Plan or the Confirmation
Order, effective as of the Effective Date, all consideration distributed under the Plan shall be in
exchange for, and in complete satisfaction, settlement, discharge, and release of, all Claims and
Causes of Action of any kind or nature whatsoever against the Debtor or any of its Assets or
properties, including any interest accrued on such Claims or Interests from and after the Petition
Date, and regardless of whether any property shall have been abandoned by order of the Court,
distributed or retained under the Plan on account of such Claims, Interests or Causes of Action.
Except as otherwise expressly provided by the Plan or the Confirmation Order, upon the Effective
Date, the Debtor and its Estate shall be deemed discharged and released under and to the fullest
extent provided under sections 524 and 1141(d)(1)(A) and other applicable provisions of the
Bankruptcy Code from any and all Claims of any kind or nature whatsoever, including, but not
limited to, demands and liabilities that arose before the Confirmation Date, and all debts of the
kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code. Such discharge shall
void any judgment obtained against the Debtor or the Reorganized Debtor at any time, to the extent
that such judgment relates to a discharged Claim.

               6.     Injunction.

     EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR THE
CONFIRMATION ORDER, INCLUDING BUT NOT LIMITED TO ANY RIGHT
ARISING UNDER OR RELATED TO THE 2021 BOND DOCUMENTS, THE LSA OR
THE MEMBER CONTRIBUTION AGREEMENT FROM AND AFTER THE
EFFECTIVE DATE, ALL PERSONS AND ENTITIES WHO HAVE HELD, HOLD, OR
MAY HOLD CLAIMS OR INTERESTS THAT HAVE BEEN RELEASED,
DISCHARGED, OR ARE SUBJECT TO EXCULPATION WILL BE, TO THE FULLEST
EXTENT PROVIDED UNDER SECTION 524 AND OTHER APPLICABLE PROVISIONS
OF THE BANKRUPTCY CODE, PERMANENTLY ENJOINED FROM (I)
COMMENCING OR CONTINUING, IN ANY MANNER OR IN ANY PLACE, ANY SUIT,
ACTION OR OTHER PROCEEDING; (II) ENFORCING, ATTACHING, COLLECTING,
OR RECOVERING IN ANY MANNER ANY JUDGMENT, AWARD, DECREE, OR
ORDER; (III) CREATING, PERFECTING, OR ENFORCING ANY LIEN OR
ENCUMBRANCE; (IV) ASSERTING A SETOFF, RIGHT OF SUBROGATION, OR
RECOUPMENT OF ANY KIND UNLESS SUCH HOLDER HAS FILED A MOTION
REQUESTING THE RIGHT TO PERFORM SUCH SETOFF ON OR BEFORE THE
EFFECTIVE DATE, AND NOTWITHSTANDING AN INDICATION OF A CLAIM OR
INTEREST OR OTHERWISE THAT SUCH HOLDER HAS, OR INTENDS TO
PRESERVE ANY RIGHT OF SETOFF PURSUANT TO APPLICABLE LAW OR
OTHERWISE; OR (V) COMMENCING OR CONTINUING IN ANY MANNER ANY
ACTION OR OTHER PROCEEDING OF ANY KIND, IN EACH OF (I) – (V) ON
ACCOUNT OF OR WITH RESPECT TO ANY CLAIM, DEMAND, LIABILITY,
OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, EQUITY INTEREST, OR
REMEDY RELEASED OR TO BE RELEASED, SETTLED OR TO BE SETTLED OR
DISCHARGED OR TO BE DISCHARGED UNDER THE PLAN OR THE
CONFIRMATION ORDER AGAINST ANY PERSON OR ENTITY SO RELEASED OR

                                                39
      Case 8-21-71095-ast        Doc 17      Filed 06/15/21     Entered 06/15/21 08:34:22




DISCHARGED (OR THE PROPERTY OR ESTATE OF ANY PERSON OR ENTITY SO
RELEASED, DISCHARGED). ALL INJUNCTIONS OR STAYS PROVIDED FOR IN
THE CHAPTER 11 CASE UNDER SECTION 105 OR SECTION 362 OF THE
BANKRUPTCY CODE, OR OTHERWISE, AND IN EXISTENCE ON THE
CONFIRMATION DATE, SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL
THE EFFECTIVE DATE.

               7.      Binding Nature of Plan.

     ON THE EFFECTIVE DATE, AND EFFECTIVE AS OF THE EFFECTIVE DATE,
THE PLAN SHALL BIND, AND SHALL BE DEEMED BINDING UPON, THE DEBTOR,
THE REORGANIZED DEBTOR, ANY AND ALL HOLDERS OF CLAIMS AGAINST
AND INTERESTS IN THE DEBTOR, ALL PERSONS AND ENTITIES THAT ARE
PARTIES TO OR ARE SUBJECT TO THE SETTLEMENTS, COMPROMISES,
RELEASES, DISCHARGES, AND INJUNCTIONS DESCRIBED IN THE PLAN, EACH
PERSON ACQUIRING PROPERTY UNDER THE PLAN, ANY AND ALL NON-DEBTOR
PARTIES TO EXECUTORY CONTRACTS WITH THE DEBTOR AND THE
RESPECTIVE SUCCESSORS AND ASSIGNS OF EACH OF THE FOREGOING, TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND
NOTWITHSTANDING WHETHER OR NOT SUCH PERSON OR ENTITY (I) WILL
RECEIVE OR RETAIN ANY PROPERTY, OR INTEREST IN PROPERTY, UNDER THE
PLAN, (II) HAS FILED A PROOF OF CLAIM OR INTEREST IN THE CHAPTER 11
CASE OR (III) FAILED TO VOTE TO ACCEPT OR REJECT THE PLAN,
AFFIRMATIVELY VOTED TO REJECT THE PLAN OR IS CONCLUSIVELY
PRESUMED TO REJECT THE PLAN.

               8.      Protection Against Discriminatory Treatment.

        To the extent provided by section 525 of the Bankruptcy Code and the Supremacy Clause
of the United States Constitution, all Persons and Entities, including Governmental Units, shall
not discriminate against the Reorganized Debtor or deny, revoke, suspend or refuse to renew a
license, permit, charter, franchise or other similar grant to, condition such a grant to, discriminate
with respect to such a grant, against the Reorganized Debtor, or another Person or Entity with
whom the Reorganized Debtor has been associated, solely because the Debtor has been a debtor
under chapter 11 of the Bankruptcy Code, has been insolvent before the commencement of the
Chapter 11 Case (or during the Chapter 11 Case but before the Debtor is granted or denied a
discharge) or has not paid a debt that is dischargeable in the Chapter 11 Case.

               9.      Preservation of Privilege and Defenses.

        No action taken by the Debtor or Reorganized Debtor in connection with the Plan shall be
(or be deemed to be) a waiver of any privilege or immunity of the Debtor or Reorganized Debtor,
as applicable, including any attorney-client privilege or work-product privilege attaching to any
documents or communications (whether written or oral).




                                                 40
      Case 8-21-71095-ast         Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




               10.     Injunction Against Interference with Plan.

        Upon the Court’s entry of the Confirmation Order, all Holders of Claims and Interests, the
Debtor, and other parties in interest, along with their respective present or former employees,
agents, officers, directors, or principals, shall be enjoined from taking any actions to interfere with
the Debtor’s, the Reorganized Debtor’s and their respective affiliates’, employees’, advisors’,
officers’ and directors’, and agents’ implementation or consummation of the Plan.

               11.     Release of Liens.

         Except as otherwise provided in the Plan, the Confirmation Order, the 2021 Bond
Documents, including to the extent the 2021 Bond Documents amend or restate the 2014 Bond
Documents, or in any contract, instrument, release or other agreement or document created
pursuant to the Plan, on the Effective Date and concurrently with, and conditioned upon, the
applicable Distributions made pursuant to the Plan and, in the case of a Secured Claim, satisfaction
in full of the portion of the Secured Claim that is Allowed as of the Effective Date, all mortgages,
deeds of trust, Liens, pledges or other security interests against any property of the Estate shall be
fully released. Except as otherwise provided in the Plan, the Confirmation Order, the 2021 Bond
Documents, including to the extent the 2021 Bond Documents amend or restate the 2014 Bond
Documents, all mortgages, deeds of trust, Liens, pledges or other security interests against any
property of the Debtor’s Estate shall be fully released on the Effective Date without any further
action of any party, including, but not limited to, further order of the Court or filing updated
schedules or statements typically filed pursuant to the Uniform Commercial Code.

       G.      Modification, Revocation or Withdrawal of the Plan.

               1.      Modification and Amendments.

        The Plan or any exhibits thereto may be amended, modified, or supplemented by the Debtor
with the consent of the Trustee in the manner provided for by section 1127 of the Bankruptcy Code
or as otherwise permitted by law without additional disclosure pursuant to section 1125 of the
Bankruptcy Code. In addition, after the Confirmation Date, the Debtor or the Reorganized Debtor
may institute proceedings in the Court to remedy any defect or omission or reconcile any
inconsistencies in the Plan or the Confirmation Order with respect to such matters as may be
necessary to carry out the purposes and effects of the Plan.

               2.      Effect of Confirmation on Modifications.

       Entry of the Confirmation Order shall mean that all modifications or amendments to the
Plan occurring after the solicitation thereof are approved pursuant to section 1127(a) of the
Bankruptcy Code and do not require additional disclosure or resolicitation under Bankruptcy Rule
3019.

               3.      Revocation or Withdrawal of the Plan.

       The Debtor reserves the right to, consistent with its fiduciary duties, revoke or withdraw
the Plan before the Effective Date. If the Debtor revokes or withdraws the Plan, or if the
Confirmation Date does not occur, then: (a) the Plan shall be null and void in all respects; (b) any

                                                  41
      Case 8-21-71095-ast         Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




settlement or compromise embodied in the Plan (including the fixing or limiting to an amount
certain of any Claim or Interest or Class of Claims or Interests), assumption or rejection of
Executory Contracts effected by the Plan and any document or agreement executed pursuant to the
Plan, shall be deemed null and void; and (c) nothing contained in the Plan shall: (i) constitute a
waiver or release of any Claims or Interests; (ii) prejudice in any manner the rights of the Debtor
or any other Person; or (iii) constitute an admission, acknowledgement, offer or undertaking of
any sort by the Debtor or any other Person.

       H.      Retention of Jurisdiction.

        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, on and after the Effective Date, the Court shall retain jurisdiction over all matters arising out
of, or related to, the Chapter 11 Case and the Plan, including all rights and obligations arising
under the 2021 Bond Documents, the LSA, the Member Contribution Agreement and the
Subvention Certificate including, but not limited to, jurisdiction to:

                       a.      allow, disallow, determine, liquidate, classify, estimate or establish
                               the priority, secured or unsecured status or amount of any Claim or
                               Interest, including the resolution of any request for payment of any
                               Administrative Expense Claim and the resolution of any and all
                               objections to the secured or unsecured status, priority, amount or
                               allowance of Claims;

                       b.      decide and resolve all matters related to the granting and denying,
                               in whole or in part, of any applications for allowance of
                               compensation or reimbursement of expenses to Professionals
                               authorized pursuant to the Bankruptcy Code or the Plan;

                       c.      resolve any matters related to: (i) the assumption or rejection of any
                               Executory Contract to which the Debtor is party or with respect to
                               which the Debtor may be liable in any manner and to hear, determine
                               and, if necessary, liquidate, any Claims arising therefrom, and cure
                               Claims, pursuant to section 365 of the Bankruptcy Code or any other
                               matter related to such Executory Contract; (ii) any potential
                               contractual obligation under any Executory Contract that is
                               assumed; and (iii) any dispute regarding whether a contract or lease
                               is or was executory or expired;

                       d.      ensure that Distributions to Holders of Allowed Claims are
                               accomplished pursuant to the provisions of the Plan;

                       e.      adjudicate, decide or resolve any matters, and grant or deny any
                               applications involving the Debtor that may be pending on the
                               Effective Date;

                       f.      adjudicate, decide or resolve any matter involving the Reorganized
                               Debtor;


                                                  42
      Case 8-21-71095-ast       Doc 17    Filed 06/15/21      Entered 06/15/21 08:34:22




                      g.     adjudicate, decide or resolve any and all matters related to section
                             1141 of the Bankruptcy Code;

                      h.     issue injunctions, enter and implement other orders or take such
                             other actions as may be necessary or appropriate to restrain
                             interference by any Person with consummation or enforcement of
                             the Plan;

                      i.     resolve any cases, controversies, suits, disputes or Causes of Action
                             with respect to the discharge, releases, injunctions, exculpations,
                             indemnifications and other provisions contained in the Plan and
                             enter such orders as may be necessary or appropriate to implement
                             such releases, injunctions and other provisions;

                      j.     enter and implement such orders as are necessary or appropriate if
                             the Confirmation Order is for any reason modified, stayed, reversed,
                             revoked or vacated;

                      k.     resolve any cases, controversies, suits, disputes or Causes of Action
                             that may arise in connection with or relate to the Plan, the Disclosure
                             Statement, the Confirmation Order, any transactions or payments
                             contemplated thereby, or any contract, instrument, release,
                             indenture or other agreement or document relating to any of the
                             foregoing;

                      l.     adjudicate any and all disputes arising from or relating to
                             Distributions under the Plan;

                      m.     consider any modifications of the Plan, cure any defect or omission
                             or reconcile any inconsistency in any Court order, including the
                             Confirmation Order;

                      n.     hear and determine all disputes involving the existence, nature or
                             scope of the Debtor’s discharge;

                      o.     enforce all orders previously entered by the Court;

                      p.     hear any other matter not inconsistent with the Bankruptcy Code;
                             and

                      q.     enter a final decree closing the Chapter 11 Case.

       I.     Miscellaneous Provisions.

              1.      Section 1125(e) Good Faith Compliance.

       As of and subject to the occurrence of the Confirmation Date, the Debtor and its Related
Persons shall be deemed to have solicited acceptances of the Plan in good faith and in compliance

                                               43
      Case 8-21-71095-ast         Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




with the applicable provisions of the Bankruptcy Code and any applicable non-bankruptcy law,
rule, or regulation governing the adequacy of disclosure in connection with such solicitation.

               2.      Substantial Consummation.

       On the Effective Date, the Plan shall be deemed to be substantially consummated within
the meaning set forth in section 1101 and pursuant to section 1127(b) of the Bankruptcy Code.

               3.      Closing of the Chapter 11 Case.

       The Reorganized Debtor shall, promptly after the full administration of the Chapter 11
Case, but by no later than 30 days after the Effective Date, file with the Court all documents
required by Bankruptcy Rule 3022 and any applicable order of the Court to close the Chapter 11
Case.

               4.      Plan Supplement.

        Any exhibits or schedules not filed with the Plan may be contained in the Plan Supplement,
if any, and the Debtor hereby reserves the right to file such exhibits or schedules as a Plan
Supplement.

               5.      Further Assurances.

        The Debtor or the Reorganized Debtor may file with the Court such agreements and other
documents as may be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan. The Debtor, the Reorganized Debtor and all Holders of Claims receiving
Distributions pursuant to the Plan and all other parties in interest shall, from time to time, prepare,
execute and deliver any agreements or documents and take any other actions as may be necessary
or advisable to effectuate the provisions and intent of the Plan.

               6.      Exhibits Incorporated.

        All exhibits to the Plan, including the Plan Supplement, are incorporated into and are part
of the Plan as if fully set forth therein.

               7.      Inconsistency.

        In the event of any inconsistency among the Plan, the Disclosure Statement and any exhibit
to the Disclosure Statement, the provisions of the Plan shall govern.

               8.      No Admissions.

        If the Effective Date does not occur, the Plan shall be null and void in all respects, and
nothing contained in the Plan shall (a) constitute a waiver or release of any Claims by or against,
or any Interests in, the Debtor, (b) prejudice in any manner the rights of the Debtor or any other
party in interest, or (c) constitute an admission of any sort by the Debtor or other party in interest.




                                                  44
      Case 8-21-71095-ast         Doc 17     Filed 06/15/21     Entered 06/15/21 08:34:22




               9.      Reservation of Rights.

        Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the
Court shall enter the Confirmation Order and the Effective Date has occurred. None of the Plan,
any statement or provision contained in the Plan or any action taken or not taken by the Debtor
with respect to the Plan, the Disclosure Statement or the Plan Supplement shall be or shall be
deemed to be an admission or waiver of any rights of the Debtor with respect to the Holders of
Claims or Interests before the Effective Date.

               10.     Successors and Assigns.

         The rights, benefits and obligations of any Person named or referred to in the Plan shall be
binding on, and shall inure to the benefit of, any heir, executor, administrator, successor or assign,
affiliate, officer, director, manager, agent, representative, attorney, beneficiaries or guardian, if
any, of each Person.

               11.     Entire Agreement.

       On the Effective Date, the Plan supersedes all previous and contemporaneous negotiations,
promises, covenants, agreements, understandings, and representations on such subjects, all of
which have become merged and integrated into the Plan.

               12.     Notices.

        All notices, requests, and demands to or upon the Debtor in the Chapter 11 Case shall be
in writing and, unless otherwise provided in the Plan, shall be deemed to have been duly given or
made when actually delivered or, if by facsimile transmission, when received and telephonically
confirmed to the below recipients:

                         AMSTERDAM HOUSE CONTINUING CARE
                            RETIREMENT COMMUNITY, INC.
                                Attention: President and CEO
                                       300 E. Overlook
                             Port Washington, New York 11050
                                 Telephone: (516) 472-6620
                                 Facsimile: (516) 472-6690
                              E-mail: jdavis@amsterdamnh.org

                                           with copies to:

                                      SIDLEY AUSTIN LLP
                                  Attention: Thomas R. Califano
                                             William E. Curtin
                                       787 Seventh Avenue
                                   New York, New York 10019
                                   Telephone: (212) 839-5300
                                    Facsimile: (212) 839-5599
                                   E-mail: tom.califano@sidley.com
                                                 45
      Case 8-21-71095-ast        Doc 17     Filed 06/15/21     Entered 06/15/21 08:34:22




                                            wcurtin@sidley.com

                                               - and -

                                     SIDLEY AUSTIN LLP
                                  Attention: Jackson T. Garvey
                                      One South Dearborn
                                       Chicago, IL 60603
                                   Telephone: (312) 853-7000
                                   Facsimile: (212) 853-7036
                                  E-mail: jgarvey@sidley.com

       All notices and requests to Persons holding any Claim or Interest in any Class shall be sent
to them at their last known address or to the last known address of their attorney of record in the
Chapter 11 Case. Any such Holder of a Claim or Interest may designate in writing any other
address for purposes of this section, which designation will be effective upon receipt by the Debtor.

               13.     Severability.

        If, prior to the entry of the Confirmation Order, any term or provision of the Plan is held
by the Court to be invalid, void or unenforceable, the Court shall have the power to alter and
interpret such term or provision to make it valid or enforceable to the maximum extent practicable,
consistent with the original purpose of the term or provision, and such term or provision shall then
be applicable as altered or interpreted. Notwithstanding any such holding, alteration or
interpretation, the remainder of the terms and provisions of the Plan will remain in full force and
effect and will in no way be affected, impaired or invalidated by such holding, alteration or
interpretation. The Confirmation Order shall constitute a judicial determination and shall provide
that each term and provision of the Plan, as it may have been altered or interpreted in accordance
with the foregoing, is valid and enforceable pursuant to its terms.

               14.     Governing Law.

        Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code and the Bankruptcy Rules) or unless otherwise specifically stated, the laws of the State of
New York, without giving effect to the principles of conflicts of laws, shall govern the rights,
obligations, construction, and implementation of the Plan and the transactions consummated or to
be consummated in connection therewith.

               15.     Request for Confirmation.

      The Debtor requests entry of the Confirmation Order under section 1129(a) of the
Bankruptcy Code and, to the extent necessary, section 1129(b) of the Bankruptcy Code.

IV.    RISK FACTORS IN CONNECTION WITH THE PLAN

       The Holders of Bond Claims against the Debtor should read and carefully consider the
following risk factors, as well as the other information set forth in this Disclosure Statement (and
the documents delivered together herewith), before deciding whether to vote to accept or reject the
                                                 46
      Case 8-21-71095-ast          Doc 17     Filed 06/15/21       Entered 06/15/21 08:34:22




Plan. These risk factors should not, however, be regarded as constituting the only risks associated
with the Plan and its implementation.

        A.      Bankruptcy Considerations.

       Although the Debtor believes the Plan will satisfy all requirements necessary for
confirmation by the Court, there can be no assurance that the Court will confirm the Plan as
proposed. Moreover, there can be no assurance that modifications of the Plan will not be required
for confirmation or that such modifications would not necessitate the re-solicitation of votes.

        In addition, the occurrence of the Effective Date is conditioned on the satisfaction (or
waiver) of the conditions precedent set forth in section 8 of the Plan, and there can be no assurance
that such conditions will be satisfied or waived. In the event the conditions precedent described
in section 8 of the Plan have not been satisfied, or waived (to the extent possible) by the Debtor or
applicable parties (as provided for in the Plan) as of the Effective Date, then the Confirmation
Order will be vacated, no Distributions will be made pursuant to the Plan, and the Debtor and all
Holders of Claims and Interests will be restored to the status quo ante as of the day immediately
preceding the Confirmation Date as though the Confirmation Date had never occurred.

        Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity
interest in a particular class only if such claim or equity interest is substantially similar to the other
claims or equity interests in such class. The Debtor believes that the classification of Claims and
Interests under the Plan complies with the requirements set forth in the Bankruptcy Code because
each Class of Claims and Interests encompass Claims or Interests, as applicable, that are
substantially similar to the other Claims and Interests in each such Class. Nevertheless, there can
be no assurance that the Court will reach the same conclusion.

        B.      Risks Related to the Debtor’s Business and Industry

                1.       Even if the Plan is confirmed, the extent of the Debtor’s remaining
                         indebtedness may impair its financial condition and the Debtor’s
                         ability to grow and compete.

        As of the date hereof, the Debtor’s total secured debt is approximately $212,158,000.
Although the Debtor anticipates that the Plan will significantly decrease the annual debt service
requirements of the Debtor and, over time, increase its liquidity, it still will have a significant level
of debt upon consummation of the Plan. The Debtor’s debt has important consequences for its
financial condition, including:

                       i.       making the Debtor vulnerable to general adverse economic,
                                competitive and industry conditions;

                      ii.       limiting the Debtor’s ability to obtain additional financing to support
                                its operations and make capital improvements, if necessary;

                     iii.       requiring a substantial portion of the Debtor’s cash flow from
                                operations for the payment of principal and interest on its debt and
                                reducing its ability to use its cash flow to fund working capital,

                                                   47
      Case 8-21-71095-ast         Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




                                capital expenditures, execution of its business strategy, acquisitions,
                                operations and general corporate requirements; and

                    iv.         limiting the Debtor’s ability to receive trade credit from its vendors
                                or otherwise placing it at a competitive disadvantage to other less
                                leveraged competitors.

               2.      Servicing the Debtor’s debt will require a significant amount of cash,
                       and its ability to generate sufficient cash depends upon many factors,
                       some of which are beyond its control.

        The Debtor’s ability to make payments on and refinance its debt, fund planned capital
expenditures and execute its business strategy depends on its ability to generate cash flow in the
future. To some extent, this is subject to general economic, financial, competitive and other factors
that are beyond the Debtor’s control. Even if the Plan is consummated, there can be no assurance
that the Debtor’s business will continue to generate cash flows at or above current levels or that it
will be able to meet its cash needs. If the Debtor is unable to service its debt or experiences a
significant reduction in its liquidity, the Debtor could be forced to reduce or delay planned capital
expenditures and other initiatives, sell assets, restructure or refinance its debt or seek additional
equity capital, and the Debtor may be unable to take any of these actions on satisfactory terms or
in a timely manner, or at all. Further, any of these actions may not be sufficient to allow the Debtor
to service its debt obligations or may have a materially adverse effect on its results of operations
and financial condition. The Debtor’s failure to generate sufficient operating cash flows to pay its
debts or refinance its indebtedness could have a material adverse effect on its results of operations
and financial condition. If the Debtor cannot make scheduled payments on its debt, it would be in
default, and as a result, holders of such debt could declare all outstanding principal and interest to
be due and payable and the Debtor’s existing and future lenders could, under certain circumstances,
terminate their commitments to lend it money and foreclose against the assets securing its
borrowings.

               3.         The Debtor may fail to maintain turnover or occupancy.

         The economic feasibility of The Harborside, including its refund obligations, depends upon
the ability of The Harborside to attract new residents and to maintain substantial occupancy of its
facility.

        If the Debtor does not achieve the required levels of occupancy for The Harborside, the
revenues anticipated by The Harborside from Monthly Service Fees and other charges could be
adversely affected. Additionally, if a substantial number of residents live beyond the life
expectancies anticipated by the Debtor, new residents will be admitted at a slower rate and the
receipt of additional, potentially higher Entrance Fees will be curtailed with a consequent
impairment of The Harborside’s cash flow. Even if the anticipated attrition levels are realized and
maintained, no assurance can be given that remarketing of vacated units will take place as quickly
as assumed by the Debtor.




                                                  48
      Case 8-21-71095-ast       Doc 17     Filed 06/15/21     Entered 06/15/21 08:34:22




               4.     The Debtor may be faced with competition from other similar facilities.

        The Debtor faces competition from similar facilities operating in or near its market area,
from other residential facilities for older adults and from existing facilities offering custodial,
intermediate and skilled nursing care. The Debtor may face additional competition in the future
as a result of the construction of new, or the renovation or expansion of existing, housing and
nursing care facilities for elderly persons in the area served by The Harborside as well as in the
areas surrounding the area served by The Harborside.

               5.     The Plan and the related transactions, which contemplate transactions
                      that will modify the Debtor’s capital structure, are based in large part
                      upon assumptions and analyses developed by it. If these assumptions
                      and analyses prove to be incorrect, the Debtor’s Plan may be
                      unsuccessful in its execution of the restructuring and it may be unable
                      to continue as a going concern.

        The Plan and the transactions related thereto, which contemplate transactions that will
affect the Debtor’s capital structure, are premised upon assumptions and analyses of the Debtor
that are based upon the Debtor’s experience and perception of historical trends, current conditions
and expected future developments, as well as other factors that it considers appropriate under the
circumstances. Whether actual future results and developments will be consistent with the
Debtor’s expectations and assumptions depend on a number of factors.

        In addition, the Plan relies upon financial forecasts, including with respect to revenue
growth, improved earnings before interest, taxes, depreciation and amortization, improved interest
margins, and growth in cash flow. Financial forecasts are necessarily speculative, and it is likely
that one or more of the assumptions and estimates that are the basis of these financial forecasts
will not be accurate. The Debtor’s actual financial condition and results of operations may differ,
perhaps materially, from what it anticipated. Consequently, there can be no assurance that the
results or developments contemplated by the Plan will occur or, even if they do occur, that they
will have the anticipated effects on the Debtor’s business or operations. The failure of any such
results or developments to materialize as anticipated could materially adversely affect the
successful execution of the transactions contemplated by the Plan.

               6.     Uncertainties related to the Debtor’s business may impact its ability to
                      attract new residents.

        The Debtor’s success depends on its ability to consistently, accurately and effectively
provide affordable living accommodations and related healthcare and support services to seniors.
Should seniors perceive that the uncertainties related to the Debtor’s business have adversely
affected its services, there will be a decrease in new residents attracted to The Harborside.

               7.     Uncertainties related to the Debtor’s business may create a distraction
                      for or cause a loss of personnel and may otherwise adversely affect its
                      ability to attract new personnel.

      The market for qualified personnel is competitive and the Debtor’s future success will
depend upon, among other factors, its ability to attract and retain key personnel and to pay those
                                                49
      Case 8-21-71095-ast        Doc 17     Filed 06/15/21     Entered 06/15/21 08:34:22




personnel market wages. In addition, uncertainties about the future prospects and viability of its
business is impacting and is likely to continue to impact the Debtor’s ability to attract and retain
key personnel, and is a distraction for existing personnel. If the Debtor loses the services of key
personnel, if one or more of them decides to join a competitor or otherwise compete with it or if
personnel continue to be distracted due to the uncertainties about the future prospects and viability
of its business, the Debtor may not be able to effectively implement its business strategy and its
business could suffer. The loss of the services of any of the Debtor’s other key management
personnel or the failure to attract and retain personnel could have a material adverse effect on its
results of operations and financial condition due to disruptions in its leadership and the continuity
of its business relationships.

               8.      Third-party reimbursement may be reduced or eliminated.

        The health care industry, in general, is subject to regulation by a number of governmental
agencies, including those which administer the Medicare reimbursement program, and other
federal, state and local governmental agencies. As a result, the Debtor is sensitive to legislative
and regulatory changes in such programs and is affected by reductions in governmental spending
for such programs. Congress has in the past enacted a number of provisions which affect health
care providers, and additional legislative changes can be expected. Previous legislative actions
have included limitation of payments to nursing homes under the Medicare program.

        Future legislation, regulation or actions by the federal government are expected to continue
the trend toward more restrictive limitations on reimbursement for long-term care services. At
present, no determination can be made concerning whether, or in what form, such legislation would
be introduced and enacted into law. Similarly, the impact of future cost control programs and
future regulations upon the Debtor’s financial performance cannot be determined at this time.

       The Debtor may receive reimbursement from non-governmental third-party payors, such
as commercial insurers, employers under self-insurance programs, health maintenance
organizations, and preferred provider organizations. Most of these programs make payments at
rates which are less than actual charges. Accordingly, there can be no assurance that payments
made under such programs will be adequate to cover actual costs incurred.

               9.      The income of the elderly may diminish.

        A large percentage of the monthly income of the residents of The Harborside is fixed
income derived from pensions and social security or income from investments. If, due to inflation
or otherwise, substantial increases in monthly fees are required to cover increases in operating
costs, wages, benefits and other expenses, residents may have difficulty paying such monthly fees.
Furthermore, investment income of the residents may be adversely affected by declines in the stock
market and sustained historically low market interest rates, also resulting in payment difficulties.

               10.     Continuing Long-Term Uncertainties Regarding COVID-19
                       Pandemic As Any Resurgence May Undermine the Debtor’s Business.

       In the last several months, COVID-19 infection rates in the United States have stabilized
or continued to drop and most states, including New York, have streamlined the vaccination
process. While federal guidance is softening regarding masks and other COVID-19 precautions,
                                                 50
      Case 8-21-71095-ast            Doc 17    Filed 06/15/21     Entered 06/15/21 08:34:22




there is still the risk of a potential resurgence or the emergence and impact of different COVID
variants, the effects of which the Debtor cannot thoroughly predict at this time.

         From an operational perspective, the Debtor is focused on providing the safest possible
environment for its Residents and employees. Although the Debtor is continuing to implement
appropriate safety measures, as a provider of healthcare services, it is and continues to be exposed
to the health and economic effects of COVID-19, many of which may have and will continue to
have a material adverse impact on the Company’s employees, as well as its business operations
and financial condition. Future COVID-19 issues could 1) diminish the public’s trust in healthcare
facilities, especially healthcare facilities, such as the Debtor, that cater to vulnerable populations
and 2) result in reduced employee morale, labor unrest, work stoppages or other workforce
disruptions. Both of these could have an adverse effect on the Debtor’s business operations and
financial condition.

               11.          Other Possible Risk Factors.

       The occurrence of any of the following events, or other unanticipated events, could
adversely affect the financial condition or results of operations of the Debtor:

                        i.        reinstatement of or establishment of mandatory governmental wage,
                                  rent or price controls;

                       ii.        adoption of federal, state or local legislation or regulations having
                                  an adverse effect on the future operating or financial performance of
                                  the Debtor;

                      iii.        events adversely affecting the operation of The Harborside,
                                  including enactment of legislation imposing ceilings on increases in
                                  health care charges, changes in Medicare or comparable regulations
                                  or attempts by third-party payors administering health care cost
                                  reimbursement plans to control or restrict the operations of certain
                                  health care facilities;

                      iv.         a decline in the population, a change in the age composition of the
                                  population or a decline in the economic conditions of the Debtor’s
                                  market area;

                       v.         developments or events affecting the federal or state exemption of
                                  the Debtor’s income from taxation;

                      vi.         suspension or revocation of or failure to renew any license,
                                  certificate or approval to operate The Harborside, or any portion
                                  thereof, or any restriction on new admissions to licensed beds;

                     vii.         changes in key management personnel;

                     viii.        reductions in utilization of continuing care retirement and assisted
                                  living facilities as a result of preventive medicine, improved

                                                   51
      Case 8-21-71095-ast           Doc 17    Filed 06/15/21     Entered 06/15/21 08:34:22




                                 occupational health and safety, development and utilization of
                                 medical and scientific research and technological advances and
                                 other developments;

                     ix.         changes in reimbursement procedures or in contracts under public
                                 or private insurance programs;

                      x.         increased costs of attracting and retaining, or decreased availability
                                 of a sufficient number of, health professionals, including trained
                                 nurses vital to The Harborside;

                     xi.         increases in costs, including costs associated with, among other
                                 things, salaries, wages and fringe benefits, supplies, technology and
                                 equipment, insurance, energy and other utilities, the attraction and
                                 retention of nurses and other personnel, compliance with or
                                 violation of environmental laws and regulations, and other costs that
                                 could result in a sizable increase in expenditures without a
                                 corresponding increase in revenues;

                    xii.         inability of the Debtor to obtain future governmental approvals to
                                 undertake additional projects necessary to remain competitive as to
                                 rates, charges and the quality and scope of care or any limitation on
                                 the availability of tax-exempt or other financing for future projects;
                                 and

                    xiii.        the occurrence of natural disasters, including floods, hurricanes,
                                 tornadoes and earthquakes, could damage The Harborside, interrupt
                                 utility service or otherwise impair the operations of the Debtor and
                                 the generation of revenues from The Harborside. The Harborside is
                                 required to be covered by general property insurance in amounts
                                 which management of the Debtor considers to be sufficient to
                                 provide for the replacement of such facility in the event of a natural
                                 disaster.

       C.      Additional Factors

               1.          No Duty to Update Disclosures.

        The Debtor has no duty to update the information contained in this Disclosure Statement
as of the date hereof, unless otherwise specified herein, or unless the Debtor is required to do so
pursuant to an order of the Court. Delivery of the Disclosure Statement after the date hereof does
not imply that the information contained herein has remained unchanged.

               2.          Representations Outside this Disclosure Statement.

       This Disclosure Statement contains representations concerning or related to the Debtor and
the Plan that are subject to approval by the Court. Please be advised that any representations or
inducements outside this Disclosure Statement and any related documents which are intended to

                                                   52
      Case 8-21-71095-ast       Doc 17     Filed 06/15/21     Entered 06/15/21 08:34:22




secure your acceptance or rejection of the Plan should not be relied upon by Holders of Claims or
Interests that are entitled to vote to accept or reject the Plan.

               3.     No Admission.

       The information and representations contained herein shall not be construed to constitute
an admission of, or be deemed evidence of, any legal effect of the Plan on the Debtor or Holders
of Claims and Interests.

               4.     Tax and Other Related Considerations.

        A discussion of potential tax consequences of the Plan is provided in section VII hereof;
however, the content of this Disclosure Statement is not intended and should not be construed as
tax, legal, business or other professional advice. Holders of Claims and/or Interests should seek
advice from their own independent tax, legal or other professional advisors based on their own
individual circumstances.

V.     PLAN CONFIRMATION AND CONSUMMATION

       A.      The Confirmation Hearing.

       Bankruptcy Code section 1128(a) requires the Court, after appropriate notice, to hold a
Confirmation Hearing. On, or as promptly as practicable after the filing of the Plan and this
Disclosure Statement, the Debtor will request, pursuant to the requirements of the Bankruptcy
Code and the Bankruptcy Rules, that the Court schedule the Confirmation Hearing. Notice of the
Confirmation Hearing (the “Confirmation Hearing Notice”) will be provided to all known
Creditors or their representatives. The Confirmation Hearing may be adjourned from time to time
by the Court without further notice except for an announcement of the adjourned date made at the
Confirmation Hearing or any subsequent adjourned Confirmation Hearing.

        Pursuant to Bankruptcy Code section 1128(b), any party in interest may object to
confirmation of a plan of reorganization or liquidation. Any objection to confirmation of the Plan
must be in writing, must conform to the Bankruptcy Rules, must set forth the name of the objector,
the nature and amount of Claims or Interests held or asserted by the objector against the Debtor,
the basis for the objection and the specific grounds of the objection, and must be filed with the
Court, together with proof of service thereof, and served upon: (i) counsel for the Debtor, Sidley
Austin LLP, 787 Seventh Avenue, New York, New York 10019, Attn: Thomas R. Califano
(thomas.califano@dlapiper.com) and William E. Curtin (wcurtin@sidley.com), and Sidley Austin
LLP, One South Dearborn Street, Suite 900, Chicago, Illinois 60603, Attn: Jackson T. Garvey
(jgarvey@sidley.com); (ii) counsel for UMB Bank, N.A., Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, P.C., One Financial Center, Boston, Massachusetts 02111, Attn: Daniel Bleck
(dbleck@mintz.com); (iii) the Office of the United States Trustee for the Eastern District of New
York (Central Islip Division), Alfonse M. D’Amato Federal Courthouse, 560 Federal Plaza,
Central Islip, New York 11722; and (iv) such other parties as the Court may order, so as to be
actually received no later than the date and time designated in the Confirmation Hearing Notice.

     Bankruptcy Rule 9014 governs objections to confirmation of the Plan. UNLESS AN
OBJECTION TO CONFIRMATION OF THE PLAN IS TIMELY SERVED UPON THE

                                               53
      Case 8-21-71095-ast         Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




PARTIES LISTED ABOVE AND FILED WITH THE COURT, IT MAY NOT BE
CONSIDERED BY THE COURT IN DETERMINING CONFIRMATION OF THE PLAN.

       B.      Plan Confirmation Requirements Under the Bankruptcy Code.

        In order for the Plan to be confirmed, the Bankruptcy Code requires that the Court
determine that the Plan complies with the technical requirements of chapter 11 of the Bankruptcy
Code and that the disclosures concerning the Plan have been adequate and have included
information concerning all payments made or promised in connection with the Plan and the
Chapter 11 Case. The Bankruptcy Code also requires that: (1) the Plan be accepted by the requisite
votes of Creditors except to the extent that confirmation despite dissent is available under
Bankruptcy Code section 1129(b); (2) the Plan is feasible (that is, there is a reasonable probability
that the Debtor will be able to perform its obligations under the Plan without needing further
financial reorganization not contemplated by the Plan); and (3) the Plan is in the “best interests”
of all Creditors (that is, Creditors will receive at least as much under the Plan as they would receive
in a hypothetical liquidation case under chapter 7 of the Bankruptcy Code). To confirm the Plan,
the Court must find that all of the above conditions are met, unless the applicable provisions of
Bankruptcy Code section 1129(b) are employed to confirm the Plan, subject to satisfying certain
conditions, over the dissent or deemed rejections of Classes of Claims.

               1.      Best Interests of Creditors.

        The Bankruptcy Code requires that, with respect to an impaired class of claims or interests,
each holder of an impaired claim or interest in such class either (i) accepts the plan or (ii) receives
or retains under the plan property of a value, as of the effective date of the plan, that is not less
than the amount (value) such holder would receive or retain if the debtor was liquidated under
chapter 7 of the Bankruptcy Code on the Effective Date.

        The Debtor, with the assistance of its professionals, has prepared the Liquidation Analysis
attached hereto as Exhibit E. The Liquidation Analysis is based upon a hypothetical liquidation
in a chapter 7 case. In preparing the Liquidation Analysis, the Debtor has taken into account the
nature, status and underlying value of its Assets, the ultimate realizable value of its Assets, and the
extent to which such Assets are subject to liens and security interests. In addition, the Liquidation
Analysis also reflects the required time and resources necessary to effectuate an orderly wind down
of The Harborside, which provides critical care to residents and must comply with numerous
federal and state regulations.

        Based upon the Liquidation Analysis, the Debtor believes that liquidation under chapter 7
would result in smaller distributions, if any, being made to Creditors than those provided for in the
Plan because of: (a) the likelihood that the Debtor’s Assets would have to be sold or otherwise
disposed of in an orderly fashion; (b) additional administrative expenses attendant to the
appointment of a trustee and the trustee’s employment of attorneys and other professionals; and
(c) additional expenses and Claims, some of which would be entitled to priority, which would be
generated during the liquidation and from the rejection of leases and other executory contracts in
connection with a cessation of the Debtor’s operations. In the opinion of the Debtor, the recoveries
projected to be available in a chapter 7 liquidation are not likely to afford the Holders of Claims
as great a realization potential as afforded to them under the Plan.

                                                  54
      Case 8-21-71095-ast        Doc 17      Filed 06/15/21     Entered 06/15/21 08:34:22




        Accordingly, the Debtor believes that in a chapter 7 liquidation, Holders of Claims would
receive less than such Holders would receive under the Plan. There can be no assurance, however,
as to values that would actually be realized in a chapter 7 liquidation, nor can there be any
assurance that a Court would accept the Debtor’s conclusions or concur with such assumptions in
making its determinations under section 1129(a)(7) of the Bankruptcy Code.

               2.      Feasibility of the Plan.

       Pursuant to section 1129(a)(11) of the Bankruptcy Code, a debtor must demonstrate that
confirmation of a plan is not likely to be followed by the liquidation or need for further financial
reorganization of the debtor or its successor under the plan, unless such liquidation or
reorganization is proposed under the plan.

         In order to establish the feasibility of the Plan for purposes of section 1129(a)(11) of the
 Bankruptcy Code, the Debtor and its management team and advisors, have developed the
 Financial Projections attached hereto as Exhibit D. The Financial Projections set forth the
 projected financial performance of the Reorganized Debtor over a defined period of time based
 upon a number of assumptions and factors. The Financial Projections are unaudited. Impaired
 creditors and other interested parties should review Section VI of this Disclosure Statement for
 a discussion of certain factors that may affect the future financial performance of the
 Reorganized Debtor.

         The Debtor anticipates that the Financial Projections will show that the Reorganized
 Debtor will have a viable operation following the Chapter 11 Case and that confirmation of the
 Plan is not likely to be followed by liquidation or the need for further reorganization.

               3.      Acceptance by Impaired Classes.

        The Bankruptcy Code requires, as a condition to confirmation, that, except as described
below, each class of claims or equity interests that is impaired under a plan, accept the plan. A
class that is not “impaired” under a plan is deemed to have accepted the plan and, therefore,
solicitation of acceptances with respect to such class is not required. As a general matter under
the Bankruptcy Code, a class is “impaired,” unless the plan: (a) leaves unaltered the legal,
equitable and contractual rights to which the claim or the equity interest entitles the holder of such
claim or equity interest; (b) cures any default and reinstates the original terms of such claim or
equity interest; or (c) provides that, on the consummation date, the holder of such claim or equity
interest receives cash equal to the allowed amount of that claim or, with respect to any equity
interest, any fixed liquidation preference to which the holder of such equity interest is entitled to
any fixed price at which the debtor may redeem the security.

        Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of impaired
claims as acceptance by holders of at least two-thirds (2/3) in dollar amount and more than one-
half (1/2) in number of claims in that class, but for that purpose counts only those who actually
vote to accept or to reject the plan. Thus, a class of claims will have voted to accept the plan only
if two-thirds (2/3) in amount and a majority in number actually voting cast their ballots in favor of
acceptance. A vote may be disregarded if the Court determines, after notice and a hearing, that
acceptance or rejection was not solicited or procured in good faith or in accordance with the
provisions of the Bankruptcy Code.
                                                  55
      Case 8-21-71095-ast         Doc 17      Filed 06/15/21      Entered 06/15/21 08:34:22




        Any Class of Claims that is not occupied as of the commencement of the Confirmation
Hearing by an Allowed Claim or a Claim temporarily Allowed under Bankruptcy Rule 3018 shall
be deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for
purposes of determining acceptance or rejection of the Plan by such Class pursuant to section
1129(a)(8) of the Bankruptcy Code. If no votes to accept or reject the Plan are received with
respect to a Class whose votes have been solicited under the Plan (other than a Class that is deemed
eliminated under the Plan), such Class shall be deemed to have voted to accept the Plan.

                4.      Additional Requirements for Nonconsensual Confirmation.

         The Bankruptcy Code permits confirmation of a plan even if it is not accepted by all
impaired classes, as long as: (a) the plan otherwise satisfies the requirements for confirmation; (b)
at least one impaired class of claims has accepted it without taking into consideration the votes of
any insiders in such class; and (c) the plan is “fair and equitable” and does not “discriminate
unfairly” as to any impaired class that has not accepted the plan. These so called “cramdown”
provisions are set forth in section 1129(b) of the Bankruptcy Code.

                5.      No Unfair Discrimination.

       The “no unfair discrimination” test requires that the plan not provide for unfair treatment
with respect to classes of claims or interests that are of equal priority, but are receiving different
treatment under the plan.

                6.      Fair and Equitable.

        The fair and equitable requirement applies to classes of claims of different priority and
status, such as secured versus unsecured. The plan satisfies the fair and equitable requirement if
no class of claims receives more than 100% of the allowed amount of the claims in such class.
Further, if a class of claims is considered a dissenting class (“Dissenting Class”), i.e., a Class of
Claims that is deemed to reject the Plan because the required majorities in amount and number of
votes is not received from the Class, the following requirements apply:

                        a.      Class of Secured Claims.

         Each holder of an impaired secured claim either: (i) retains its liens on the subject property,
to the extent of the allowed amount of its secured claim and receives deferred cash payments
having a value, as of the effective date of the plan, of at least the allowed amount of such claim;
(ii) has the right to credit bid the amount of its claim if its property is sold and retains its liens on
the proceeds of the sale (or if sold, on the proceeds thereof); or (iii) receives the “indubitable
equivalent” of its allowed secured claim.

                        b.      Class of Unsecured Creditors.

        Either (i) each holder of an impaired unsecured claim receives or retains under the plan
property of a value equal to the amount of its allowed claim or (ii) the holders of claims and
interests that are junior to the claims of the Dissenting Class will not receive any property under
the plan.


                                                   56
      Case 8-21-71095-ast         Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




                       c.      Class of Interests.

        Either (i) each interest holder will receive or retain under the plan property of a value equal
to the greater of (a) the fixed liquidation preference or redemption price, if any, of such stock and
(b) the value of the stock, or (ii) the holders of interests that are junior to the interests of the
Dissenting Class will not receive any property under the plan.

        The Debtor believes the Plan does not “discriminate unfairly” and will satisfy the “fair and
equitable” requirement notwithstanding that certain Classes of Interests are deemed to reject the
Plan because no Class that is junior to such Class will receive or retain any property on account of
the Claims and Interests in such Class and the Plan does not provide for unfair treatment with
respect to Classes of Claims or Interests that are of equal priority.

VI.  ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE
PLAN

        The Debtor believes the Plan is in the best interests of its Creditors and should accordingly
be accepted and confirmed. If the Plan as proposed, however, is not confirmed, the following
alternatives may be available to the Debtor: (i) a liquidation of the Debtor’s Assets pursuant to
chapter 7 of the Bankruptcy Code; or (ii) an alternative plan of reorganization or liquidation may
be proposed and confirmed.

       A.      Chapter 7 Liquidation.

         If a plan pursuant to chapter 11 of the Bankruptcy Code is not confirmed by the Court, the
Debtor’s Chapter 11 Case may be converted to a liquidation case under chapter 7 of the Bankruptcy
Code, in which a trustee would be elected or appointed, pursuant to applicable provisions of
chapter 7 of the Bankruptcy Code, to liquidate the Assets of the Debtor for distribution in
accordance with the priorities established by the Bankruptcy Code. The Debtor believes that such
a liquidation would result in smaller distributions being made to the Debtor’s Creditors than those
provided for in the Plan because: (a) the likelihood that other Assets of the Debtor would have to
be sold or otherwise disposed of in an orderly fashion; (b) additional administrative expenses
attendant to the appointment of a trustee and the trustee’s employment of attorneys and other
professionals; and (c) additional expenses and Claims, some of which would be entitled to priority,
which would be generated during the liquidation and from the rejection of leases and other
executory contracts in connection with a cessation of the Debtor’s operations. The Debtor has
found that confirmation of the Plan will provide each Holder of an Allowed Claim with a recovery
that is not less than such Holder would receive pursuant to liquidation of the Debtor under chapter
7 of the Bankruptcy Code.

       B.      Alternative Plan Pursuant to Chapter 11 of the Bankruptcy Code.

        If the Plan is not confirmed, the Debtor may propose a different plan, which might involve
an alternative means for the reorganization or liquidation of the Debtor’s Assets. However, the
Debtor believes that the terms of the Plan provide for an orderly and efficient restructuring of the
Debtor’s obligations and will result in the realization of the most value for Holders of Claims
against the Debtor’s Estate.


                                                  57
       Case 8-21-71095-ast        Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




VII.    CERTAIN FEDERAL TAX MATTERS RELATING TO THE PLAN

        A.     Introduction

        The following discussion summarizes certain U.S. federal income tax consequences of the
implementation of the Plan to the Debtor and to certain U.S. Holders, as defined below, (which,
solely for purposes of this discussion, means the beneficial owners for U.S. federal income tax
purposes) of Claims. This summary is based on the IRC, the U.S. Treasury Regulations
promulgated thereunder (the “Treasury Regulations”), judicial decisions and published
administrative rules, and pronouncements of the Internal Revenue Service (the “IRS”), all as in
effect on the date hereof. Changes in the rules or new interpretations of the rules may have
retroactive effect and could significantly affect the U.S. federal income tax consequences
described below. Due to the lack of definitive judicial and administrative authority in a number
of areas, substantial uncertainty may exist with respect to some of the tax consequences described
below. The Debtor has not requested, and does not intend to request, any ruling or determination
from the IRS or any other taxing authority with respect to the tax consequences discussed herein,
and the discussion below is not binding upon the IRS or the courts. No assurance can be given
that the IRS would not assert, or that a court would not sustain, a different position than any
position discussed herein.

        This summary does not address foreign, state, local, gift or estate tax consequences of the
Plan, nor does it purport to address all aspects of U.S. federal income taxation that may be relevant
to a holder in light of its individual circumstances or to a holder that may be subject to special tax
rules (such as persons who are related to the Debtor within the meaning of the IRC, broker-dealers,
banks, mutual funds, insurance companies, financial institutions, small business investment
companies, regulated investment companies, tax-exempt organizations, pass through entities,
beneficial owners of pass-through entities, trusts, governmental authorities or agencies, dealers
and traders in securities, subchapter S corporations, persons who hold Claims as part of a straddle,
hedge, conversion transaction, or other integrated investment, persons using a mark-to-market
method of accounting, non-U.S. Holders, and holders of Claims who are themselves in
bankruptcy). This summary assumes that the various debt and other arrangements to which any
the Debtor is a party will be respected for U.S. federal income tax purposes in accordance with
their form, and that the Claims constitute interests in the Debtor “solely as a creditor” for purposes
of section 897 of the IRC. This summary does not discuss differences in tax consequences to
holders of Claims that act or receive consideration in a capacity other than any other holder of a
Claim of the same Class or Classes, and the tax consequences for such holders may differ
materially from that described below. This summary does not address the U.S. federal income tax
consequences to holders (a) whose Claims are Unimpaired or otherwise entitled to payment in full
in Cash under the Plan, or (b) that are deemed to reject the Plan.

        For purposes of this discussion, a U.S. Holder (“U.S. Holder”) is a holder of a Claim or
Interest that is: (a) an individual citizen or resident of the United States for U.S. federal income
tax purposes; (b) a corporation (or other entity treated as a corporation for U.S. federal income tax
purposes) created or organized under the laws of the U.S., any state thereof or the District of
Columbia; (c) an estate the income of which is subject to U.S. federal income taxation regardless
of the source of such income; or (d) a trust (i) if a court within the U.S. is able to exercise primary
jurisdiction over the trust’s administration and one or more “United States persons” (within the

                                                  58
      Case 8-21-71095-ast         Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




meaning of section 7701(a)(30) of the IRC) have authority to control all substantial decisions of
the trust, or (ii) that has a valid election in effect under applicable Treasury Regulations to be
treated as a “United States person” (within the meaning of section 7701(a)(30) of the IRC).

        If a partnership (or other entity treated as a partnership or other pass-through entity for U.S.
federal income tax purposes) is a holder of a Claim, the tax treatment of a partner (or other
beneficial owner) generally will depend upon the status of the partner (or other beneficial owner)
and the activities of the partner (or other beneficial owner) and the entity. Partners (or other
beneficial owners) of partnerships (or other pass-through entities) that are holders of Claims should
consult their tax advisors regarding the U.S. federal income tax consequences of the Plan.

      ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN U.S. FEDERAL
INCOME TAX CONSEQUENCES IS FOR INFORMATIONAL PURPOSES ONLY AND
IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING AND ADVICE BASED UPON
THE INDIVIDUAL CIRCUMSTANCES PERTAINING TO A HOLDER OF A CLAIM OR
INTEREST. ALL HOLDERS OF CLAIMS ARE URGED TO CONSULT THEIR TAX
ADVISORS AS TO THE FEDERAL, STATE, LOCAL AND NON-U.S. INCOME,
ESTATE, AND OTHER TAX CONSEQUENCES OF THE PLAN.

       B.      U.S. Federal Income Tax Consequences to the Debtor.

        Generally, when a debtor discharges its debt obligation for an amount less than the adjusted
issue price of the debt obligation, the debtor must include such difference in its gross income as
cancellation of indebtedness (“COD”) income. Due to its status as a not-for-profit corporation
generally exempt from U.S. federal income tax pursuant to section 501(a) of the IRC, however,
the Debtor does not expect that the Plan will result in any significant federal income tax
consequences to it.

         Although the Debtor does not expect that the implementation of the Plan would adversely
affect its tax-exempt status, and does not believe that any COD income triggered by the Plan would
be treated as “unrelated business taxable income” (“UBTI”) that is taxable to the Debtor, if the
Debtor’s tax-exempt status were adversely affected, or if any COD income would be treated as
UBTI, the Debtor may become subject to tax on its income. Even if any COD income triggered
by the Plan were treated as UBTI, it is expected that the Debtor would qualify for a bankruptcy
exclusion rule pursuant to which the Debtor would not recognize such COD income so long as the
discharge were granted by the Bankruptcy Court or occurred pursuant to a plan of reorganization
approved by the Bankruptcy Court. In such case, however, the Debtor would generally be required
to reduce certain income tax attributes otherwise available and of value to the Debtor by the amount
of the COD income. Tax attributes subject to reduction include: (a) net operating losses (“NOLs”)
and NOL carryforwards; (b) credit carryforwards, including the general business credit and the
minimum tax credit; (c) capital losses and capital loss carryforwards; (d) the tax basis of the
Debtor’s depreciable and nondepreciable assets, but not in an amount greater than the excess of
the aggregate tax bases of the property held by the debtor immediately after the discharge over the
aggregate of the Debtor’s liabilities immediately after the discharge; and (e) foreign tax credit
carryforwards.



                                                  59
      Case 8-21-71095-ast        Doc 17     Filed 06/15/21     Entered 06/15/21 08:34:22




       C.      U.S. Federal Income Tax Consequences to Holders of Claims.

               1.      Holders of Bond Claims (Class 3).

        Pursuant to the Plan, the Holders of Series 2014A Bonds and Series 2014B Bonds will
exchange such bonds for Series 2021B Bonds (each, a “Bond Exchange”). The tax consequences
of the Bond Exchange to a particular holder will vary depending on each holder’s circumstances.
Accordingly, each holder should consult with its tax advisors as to any potential tax consequences
to such holder, including as to (i) whether the Bond Exchange could result in a taxable disposition
to a particular holder, and (ii) the treatment and tax consequences of the Series 2021B Bonds
received by a holder in exchange for its allocable share of accrued and unpaid interest on its Series
2014A Bonds and Series 2014B Bonds.

        The entirety of the Series 2014C Bonds will be extinguished and holders of Series 2014C
Bonds will receive nothing in exchange for their Claims. As a result, U.S. Holders of Series 2014C
Bonds will generally recognize a loss in an amount equal the Holder’s adjusted tax basis, if any,
in its Claim, except to the extent such U.S. Holder previously claimed a loss with respect to such
Claim under its regular method of accounting.

               2.      Holders of General Unsecured Claims (Class 4)

       As part of the Plan, a U.S. Holder of a General Unsecured Claim will receive a cash
payment equal to fifteen (15) percent of the Allowed Amount of such General Unsecured Claim,
in each case subject to all defenses or disputes the Debtor may assert as to the validity or amount
of such Claim.

        The precise U.S. federal income tax consequences for a Holder of a General Unsecured
Claim will depend, in part, upon, the Holder’s method of accounting (cash or accrual) and whether
its Claim is a capital asset or item of property in the hands of the holder.

        To the extent that a U.S. Holder does not have any basis in its General Unsecured Claim
for U.S. federal income tax purposes (e.g., such U.S. Holder does not hold its General Unsecured
Claim as a capital asset or as an item of property), then such U.S. Holder is generally expected to
recognize income equal to the amount received for such Claim. Such income is further expected
to be classified as ordinary in nature.

        On the other hand, for a U.S. Holder that holds its General Unsecured Claim as a capital
asset or as an item of property, such U.S. Holder would generally be expected to realize gain or
loss in an amount equal to the difference between (a) the amount received for such Claim and (b)
the adjusted tax basis in its General Unsecured Claim, determined immediately prior to the
Effective Date. The character of such gain or loss will depend on certain factors that are specific
to the U.S. Holder of a General Unsecured Claim.

       Holders of General Unsecured Claims should consult their tax advisors with respect to the
U.S. federal income tax consequences to them of the Plan.




                                                 60
      Case 8-21-71095-ast         Doc 17     Filed 06/15/21      Entered 06/15/21 08:34:22




               3.      Holders of Resident Refund Claims (Class 5)

        As part of the Plan, a U.S. Holder of a Resident Refund Claim will receive the full face
amount of the Holder’s Entrance Fee but will not receive interest thereon. The tax consequences
to a U.S. Holder of a Resident Refund Claim depend upon circumstances specific to such holder,
including whether the Resident Refund Claim arises out of a “continuing-care contract” as defined
in section 7872(h) of the IRC and whether such U.S. Holder deducted any portion of his or her
Entrance Fee at the time the Entrance Fee was paid. To the extent any such deductions were taken,
a U.S. Holder may be required to recognize income upon receipt of the payment of the Resident
Refund Claim.

       Holders of Resident Refund Claims should consult their tax advisors with respect to the
U.S. federal income tax consequences to them of the Plan.

       D.      U.S. Tax Consequences of Ownership of the Series 2021 Bonds

        The federal income tax consequences of holding the Series 2021 Bonds will depend on the
terms, structure and composition of the Series 2021 Bonds.

         As a condition precedent to the Effective Date, the Series 2021B Bonds Trustee will receive
a satisfactory opinion of bond counsel that the interest on the Series 2021B Bonds will be excluded
from gross income for federal income tax purposes and will not be an item of tax preference for
purposes of the federal alternative minimum tax imposed on individuals. Notwithstanding this
opinion, ownership of the Series 2021 Bonds may result in additional federal and state tax
consequences to the U.S. Holders of the Series 2021 Bonds.

        The opinion of bond counsel is based on current legal authority, may cover matters not
directly addressed by such authorities, and represents bond counsel’s judgment as to the proper
treatment of the Series 2021 Bonds. It is not binding on the IRS or the courts. Furthermore, bond
counsel cannot give, and will not give, any opinion or assurance about the further activities of the
Debtor, or about the effect of future changes to the IRC, the applicable regulations promulgated
thereunder, or the interpretation or enforcement thereof by the IRS. The Debtor, however, has
agreed to act in a manner so as to maintain the exclusion from gross income of the interest on the
Series 2021B Bonds.

       E.      Information Reporting and Backup Withholding

         The Debtor will comply with all applicable reporting requirements of the IRC. In general,
information reporting requirements may apply to distributions or payments made to a holder of a
Claim under the Plan. Additionally, under the backup withholding rules, a holder of a Claim may
be subject to backup withholding with respect to distributions or payments made pursuant to the
Plan unless, in the case of a U.S. Holder, such U.S. Holder provides a properly executed IRS Form
W-9. Backup withholding is not an additional tax but is, instead, an advance payment that may
entitle the holder to a refund from the IRS to the extent it results in an overpayment of tax, provided
that the required information is provided to the IRS.

       In addition, from an information reporting perspective, the Treasury Regulations generally
require disclosure by a taxpayer on its U.S. federal income tax return of certain types of

                                                  61
      Case 8-21-71095-ast        Doc 17     Filed 06/15/21     Entered 06/15/21 08:34:22




transactions in which the taxpayer participated, including, among other types of transactions,
certain transactions that result in the taxpayer’s claiming a loss in excess of specified thresholds.
Holders are urged to consult their tax advisors regarding these regulations and whether the
transactions contemplated by the Plan would be subject to these regulations and require disclosure
on the holders’ tax returns.

     THE UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE
PLAN ARE COMPLEX. THE FOREGOING SUMMARY DOES NOT DISCUSS ALL
ASPECTS OF UNITED STATES FEDERAL INCOME TAXATION THAT MAY BE
RELEVANT TO A PARTICULAR HOLDER OF A CLAIM OR INTEREST IN LIGHT
OF SUCH HOLDER’S CIRCUMSTANCES AND INCOME TAX SITUATION. ALL
HOLDERS OF CLAIMS AND INTERESTS SHOULD CONSULT WITH THEIR TAX
ADVISORS AS TO THE PARTICULAR TAX CONSEQUENCES TO THEM UNDER
THE PLAN, INCLUDING THE APPLICABILITY AND EFFECT OF ANY STATE,
LOCAL, NON-US, OR OTHER TAX LAWS, AND OF ANY CHANGE IN APPLICABLE
TAX LAWS.

VIII. RECOMMENDATION AND CONCLUSION

        The Debtor believes the Plan is in the best interests of its Estate, Creditors and other
interested parties and urge the Holders of Impaired Claims entitled to vote to accept the Plan and
to evidence such acceptance by properly voting and timely returning their ballots.




                                                 62
Case 8-21-71095-ast   Doc 17   Filed 06/15/21   Entered 06/15/21 08:34:22




   06/14/2021
Case 8-21-71095-ast   Doc 17   Filed 06/15/21     Entered 06/15/21 08:34:22




                               Exhibit A

                         Plan of Reorganization

                          (Filed concurrently)
Case 8-21-71095-ast   Doc 17    Filed 06/15/21   Entered 06/15/21 08:34:22




                                Exhibit B

                        Plan Support Agreement

             (Filed as Exhibit M to the First Day Declaration)
Case 8-21-71095-ast   Doc 17   Filed 06/15/21   Entered 06/15/21 08:34:22




                               Exhibit C

                         2021 Bond Documents

                               (To Follow)
Case 8-21-71095-ast   Doc 17   Filed 06/15/21    Entered 06/15/21 08:34:22




                               Exhibit D

                         Financial Projections

                               (To Follow)
Case 8-21-71095-ast   Doc 17   Filed 06/15/21   Entered 06/15/21 08:34:22




                               Exhibit E

                         Liquidation Analysis

                               (To Follow)
Case 8-21-71095-ast    Doc 17   Filed 06/15/21   Entered 06/15/21 08:34:22




                                 Exhibit F

                      Form of Opinion of Bond Counsel

                                (To Follow)
